 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOur Way, Inc. and International Brotherhood ofFiremen and Oilers, AFL-CIO and Alex Smith.Cases 10-CA-16207, 10-CA-16742, 10-CA-16809, 10-CA-17089, and 10-CA-1628820 December 1983DECISION AND ORDEROn 14 April 1982 Administrative Law JudgeHoward I. Grossman issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the Charging Party filed a brief in oppo-sition to exceptions.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions,2as modified, and to adopt the recom-mended Order.The judge, relying on T.R. W. Bearings, 257NLRB 442 (1981), found that the Respondent'srules prohibiting employees from distributing litera-ture and soliciting during "working time" are pre-sumptively invalid. We do not agree. AlthoughT.R. W. Bearings held that rules prohibiting employ-ees from soliciting during "working time" are, to-gether with rules prohibiting soliciting during"working hours," presumptively invalid, we noI The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2 As the evidence of the Respondent's union animus is otherwise con-vincing, we find it unnecessary to rely on the findings in the section ofthe judge's decision entitled "Other Evidence of Animus," particularlythose incidents involving a supervisor's obtaining lunch for nonstrikingemployees.We also find unnecessary, and do not rely on, the judge's alternativefinding that, even in the absence of majority status. a bargaining order iswarranted under NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).Member Dennis agrees that the Respondent violated Sec. 8(a)(5) and(1) of the Act by granting wage and benefit increases on 14 November1980 to the employees at its Tucker plant and by refusing the Union'srequest on 4 December 1980 to negotiate about the increases. In rejectingthe Respondent's 10(b) defense to these allegations, Member Dennis reliessolely on the judge's finding that the Respondent's bargaining obligationat Tucker arose on 25 September 1980 and the limitation period com-menced on that date at the earliest.Member Dennis does not agree with the judge's conclusion that theRespondent violated Sec. 8(a)(5) and (1) of the Act by refusing to grantan increase in wages and benefits to its Elizabeth Street employees. Thejudge relied on Clearwater Finishing Co., 254 NLRB 1168 (1981), enfdenied in part 670 F.2d 464 (4th Cir. 1982), and Eastern Maine MedicalCenter, 253 NLRB 224 (1980), enfd. 658 F.2d I (Ist Cir. 1981), whichcases Member Dennis believes are inapposite. Those cases found viola-tions of Sec. 8(a)(1) and Sec. 8(a)(3) and (I), respectively, because theemployers granted wage increases to employees outside the unit, but notto those within it. In this case, the Respondent granted increases to partof the unit at Tucker, which the complaint alleged and the judge foundviolated Sec. 8(a)(5) and (1). The complaint contains no specific allega-tions that the Respondent violated any section of the Act in failing togive increases to the Elizabeth Street employees, nor is Member Dennisable to conclude that any theory supporting the finding of a violationwas fully litigated. Accordingly, she would reverse the judge's finding ofa violation.longer adhere to that decision and shall overrule it.The judge also found that the Respondent unlaw-fully modified and enforced its no-solicitation andno-distribution rules. We agree.The Respondent's work rules state:In order to make our company a better placeto work, the following are Prohibited: ...7.Soliciting, collecting or selling for any purposeduring the working time of the soliciting em-ployee or the working time of the employeebeing solicited.The Respondent also distributed an employeehandbook stating:SOLICITATION/DISTRIBUTION-Inorder to prevent disruption in the operation ofthe plant, interference with work and incon-venience to other employees, solicitation forany cause, or distribution of literature of anykind, during working time, is not permitted.Neither may an employee who is not on work-ing time, such as an employee who is on lunchor on break, solicit an employee who is onworking time for any cause or distribute litera-ture of any kind to that person. Whether onworking time or not, no employee may distrib-ute literature of any kind in any working areasof the plant.The governing principle is that a rule is pre-sumptively invalid if it prohibits solicitation on theemployees' own time. Republic Aviation Corp. v.NLRB, 324 U.S. 793 (1945). "Working time is forwork" is a long-accepted maxim of labor relations.Peyton Packing Co., 49 NLRB 828, 843 (1943).From that case until T.R. W. Bearings, above, theBoard has held that rules prohibiting solicitationduring working time are presumptively lawful be-cause such rules imply that solicitation is permittedduring nonworking time, a term that refers to theemployees' own time.3Although the Board did notinitially distinguish between rules using "workingtime" and rules using "working hours," in EssexInternational, 211 NLRB 749 (1974), the Boardmade clear that rules using "working hours" areI Prior to T.R. W the Board, although it may have waivered, did notdefinitively rule otherwise. In Campbell Soup Co., 159 NLRB 74 (1966),the Board found that a rule prohibiting distribution during "workingtime" and prohibiting solicitation during "Company working hours" wasinvalid. In Avon Convalescent Center, 200 NLRB 702 (1972), the Boarddid find that a no-solicitation rule using "working time" was invalid butordered the company to cease from "Im]aintaining a rule forbidding em-ployees from engaging in union solicitation during their nonwork time inany area of its premises." Contrary to our dissenting colleague, we be-lieve that our decision here is compatible with Campbell because the rulethere used the term "working hours" and with Avon because a rule, likethe one in this case, prohibiting solicitation during worktime creates aclear implication permitting solicitation during nonworktime, whichmeets the terms of the order in Avon.268 NLRB No. 61394 OUR WAY, INC.presumptively invalid because that term connotesperiods from the beginning to the end of work-shifts, periods that include the employees' owntime. The Board also held, in contrast, that rulesusing "working time" are presumptively valid be-cause that term connotes periods when employeesare performing actual job duties, periods which donot include the employees' own time such as lunchand break periods.The Respondent's no-solicitation and no-distribu-tion rules conform not only with the standards setby Peyton Packing, above, but also with the stand-ards of Stoddard-Quirk Mfg., 138 NLRB 615(1962), a leading case widely cited for years as de-fining the balance among the rights of employees,employers, and unions with respect to the legal andpractical problems presented by solicitation. SeeMorris, The Developing Labor Law, "Restrictions onUnion Activity on Employer Property," pp. 82-90,BNA (1971), and "Employer's Restrictions onUnion and Employee Activity on Employer'sProperty," pp. 88-107, BNA (1983); Schlossberg,Organizing and the Law, "The General Rules Gov-erning Employee Distribution and Solicitation," p.41 et seq., BNA (1967); and Bartosic & Hartley,Labor Relations Law in the Private Sector, pp. 35-36,ALI-ABA (1977). By the time of the Board's deci-sion in T.R. W. Bearings, above, the Board's distinc-tion between "working time" and "working hours"had attained substantial understanding, and manyunions and employers had fashioned their instruc-tions, policies, and rules in reliance on the princi-ples and standards set forth in Peyton Packing, Stod-dard-Quirk, and Essex International. We find nocompelling reason to abandon those standards. TheBoard's decision in T.R. W. Bearings was an unnec-essary departure from longstanding precedent andhas served primarily to cause unjustified confusionand a string of nonproductive litigation. TR. W.Bearings is therefore overruled4to the extent that itconflicts with the standards set forth in Essex Inter-national.We are aware that the Board has been criticizedby both management and union representatives forthe instability of its rulings.5Unlike the unneces-sary and unsettling change in policy made byTR. W. Bearings, the return to Essex Internationalwill not require unions and employers to rewriteany existing instructions, policies, or rules and willnot make any valid rule suddenly invalid. A rule4 Our decision here reflects the views expressed by Member Hunter inIntermedics. Incc, 262 NLRB 1407 (1982) (Chairman Van de Water andMember Hunter concurring and dissenting)I See, e.g.. various comments made at the meeting of the AmericanBar Association's Section on Labor Law and the annual meeting of theFederal Bar Association as reported in Labor Relations Yearbook -1982,BNA (1983).made in reliance on T.R. W. Bearings and statingthat solicitation is not prohibited on the employees'own time such as lunch and break periods will per-force be valid under Essex International. In overrul-ing T.R. W. Bearings we are merely returning to thelong-held standard that rules banning solicitationduring working time state with sufficient claritythat employees may solicit on their own time.6Although we do not agree with the judge's ap-plication of T.R. W. Bearings, we do agree with thejudge's finding that the Respondent enforced un-lawful rules prohibiting union solicitation by itsemployees. As fully set out in the judge's decision,the Respondent's rules as orally modified, as discri-minatorily applied only to union solicitation, and asenforced against Betty J. Skidmore violate the Act.For these reasons, we find that the recommendedOrder is necessary to remedy the Respondent's vio-lations of the Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Our Way,Inc., Atlanta, Georgia, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order.MEMBER ZIMMERMAN, dissenting in part.I join in my colleagues' decision today, exceptfor their determination to overrule TR. W. Bear-ings,' and their reversal of the judge's conclusionthat the Respondent's published work rule 7 andthe rule on solicitation and distribution in Respond-ent's employee handbook are unlawful.At the outset, it bears emphasis that there is nodispute between my colleagues and me about theperiods of time during the workday when an em-ployer may lawfully prohibit its employees fromengaging in solicitation and distribution activities.As a general rule, employees may engage in suchactivities only during those periods of the workdaywhen they are properly not engaged in the actualperformance of their work tasks-i.e., before start-ing work and after finishing work when properly6 Our decision does not create a per se approach. Rather, we are re-turning to the presumptions of Essex International, which concern thefacial validity or invalidity of no-solicitation rules and which can be re-butted by appropriate evidence. An employer could be shown, as the Re-spondent here was, to have unlawfully modified and applied a faciallyvalid rule, Similarly, as the Board stated in Essex, 211 NLRB at 750. anemployer could "show by extrinsic evidence that, in the context of a par-ticular case, the 'working hours' rule was communicated or applied insuch a way as to convey an intent clearly to permit solicitation duringbreaktime or other periods when employees are not actively at work."[Emphasis added.]1 257 NLRB 442 (1981).395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the Employer's premises, and during meal andbreak periods during the workday.Nor is there any dispute between my colleaguesand me about whether the restrictions on solicita-tion and distribution actually imposed by the Re-spondent in the instant case are unlawful. We agreethat they are.The only issue in dispute between the majorityand me is whether the Respondent's rules in ques-tion, as published, are so broad and ambiguous thatthey fail to convey to employees the periodsduring the workday when they may legitimatelyengage in solicitation and distribution activities, orindeed that they improperly convey to employeesthat they are not permitted to engage in such ac-tivities during certain nonwork periods of theworkday. In either event, the reasonably likelyresult of such ambiguity is to interfere with and re-strict employees in the full exercise of their rightsunder Section 7 of the Act. My colleagues haveoverruled precedent, and found that the Respond-ent's rules are not unlawful as published; I wouldadhere to precedent, and find that they are.In TR. W Bearings, the Board held that workrules which prohibit solicitation and distributioneither during "working hours" or "working time"were presumptively invalid because, without more,they both were susceptible to the incorrect inter-pretation by employees that such activity was pro-hibited during all business hours, including periods(such as meal and break periods) when employeesare properly not engaged in performing their worktasks. In this regard, T.R. W Bearings partiallyoverruled Essex International,2which held thatonly work rules which prohibit solicitation and dis-tribution during "working hours" were presump-tively invalid, whereas work rules which prohibitsuch activity during "working time" were pre-sumptively valid. In the view of the Essex majori-ty, the term "working time" connotes only the pe-riods of time spent in the performance of actual jobduties, and would "clearly convey" to employeesthat they were free to engage in solicitation anddistribution during meal and break periods.My colleagues are simply wrong in asserting thatfrom 1943, in Peyton Packing Co.,3until 1981, inT.R. W. Bearings, above, the Board had held thatrules prohibiting solicitation and distribution during"working time" were presumptively lawful.First, the Board in Peyton Packing drew no dis-tinction between the terms "working time" and"working hours." Thus:2 211 NLRB 749 (1974) (then Members Fanning and Jenkins dissent-ing),3 49 NLRB 828 (1943).The Act, of course, does not prevent an em-ployer from making and enforcing reasonablerules covering the conduct of employees oncompany time. Working time is for work. It istherefore within the province of an employerto promulgate and enforce a rule prohibitingunion solicitation during working hours. Such arule must be presumed valid in the absence ofevidence that it was adopted for a discrimina-tory purpose.4[Emphasis added.]Clearly, Peyton Packing can be read, from its ownexpress terms, as support for the proposition thatrules prohibiting solicitation during "workinghours" are presumptively valid-a proposition towhich the Board has never subscribed, and onewhich my colleagues and I are unanimous in re-jecting!5Beyond my colleagues' misplaced reliance onPeyton Packing6my colleagues err in asserting thatthere was a 38-year history of unbroken adherenceby the Board, prior to T.R. W. Bearings, to theproposition that rules prohibiting solicitation during"working time" were presumptively lawful. Fromat least 1966, in Campbell Soup Co.,7continuingthrough 1972, in Avon Convalescent Center,8anduntil 1974, when Essex International overruledAvon, the Board held precisely the opposite-i.e.,that rules prohibiting solicitation and distributionduring "working time" were presumptively invalid.Campbell Soup did not involve a single rule whichprohibited distribution during "working time" andsolicitation during company "working hours." Norwas the "rule" found invalid by the Board only be-cause it used the term "working hours." Rather-and this is absolutely clear-there were two sepa-rate rules at issue in Campbell Soup: one expressedin terms of "working time," the other in terms of"working hours," each of which was found to beunlawfully broad on its own respective terms. Asstated in Campbell, "[t]he adjective phrases 'during4 Id. at 843.b The absence of a distinction between the terms "working time" and"working hours" in the Board's Peyton Packing decision is further evi-denced by the Board's reference in that case to meal and breaktimes asbeing outside the scope of the term "working hours," id., whereas theBoard has long held, and my colleagues and I are in agreement, that mealand breaktimes are within the scope of the term "working hours." EssexInternational, 211 NLRB at 750.6 In addition to Peyton Packing, my colleagues also cite Stoddard-QuirkMfg., 138 NLRB 615 (1962), as setting forth standards for no-solicitationand no-distribution rules. But while Stoddard-Quirk, like Peyton Packing,is instructive on the issue of what restrictions an employer may properlyactually impose on the solicitation and distribution activities of its em-ployees, that case, again like Peyton Packing, is not determinative in re-solving the only issue in dispute between my colleagues and me in theinstant case-i.e., what express language an employer must avoid using inconveying to employees the restriction it is imposing on their solicitationand distribution activities.7 159 NLRB 74 (1966).a 200 NLRB 702 (1972).396 OUR WAY, INC.employees' working time' and 'during companyworking hours' are so broad and indefinite as toembrace activities of nonworking employees duringthe times that others are working." 159 NLRB at82.Nor is today's return to Essex "compatible" withthe Board's decision in Avon, as my colleaguesassert. The majority in Essex expressly overruledAvon on the precise issue that divides us today-Avon's holding that no-solicitation rules expressedin terms of "working time" are presumptively un-lawful. Obviously, therefore, Essex Internationaland Avon are themselves mutually incompatible onthe issue before us. Indeed, the one Member ofboth the Essex and Avon majorities recognized thathis vote in Essex dictated a retraction of his posi-tion in Avon. Clearly, then, an adoption of Essexfinds no support in Avon, though in struggling toembrace both, my colleagues have shown the follyof attempting to draw useful distinctions betweenterms of equal ambiguity. Thus, contrary to the im-pression my colleagues attempt to convey, the lawon this issue was hardly well settled when theBoard issued its decision in T.R. W Bearings, par-tially overruling Essex InternationalLittle, if anything, need be added to the reason-ing set forth in Campbell Soup, in Avon, in the jointdissenting opinion of then Members Fanning andJenkins in Essex International, in T.R. W Bearings,and, indeed, in the judge's decision in the instantcase.9All demonstrate ample support for the prop-osition that rules prohibiting employees from en-gaging in solicitation or distribution during "work-ing time," without further clarification, are, likerules prohibiting such activity during "workinghours," presumptively invalid. More specifically, inAvon, the judge reasoned, and the Board agreed:"Working time is for work" is a generallyaccepted maxim in labor relations. It obviouslyconnotes a time when work is actually per-formed, and not all of the interval betweenclocking in and clocking out, which may alsoinclude paid rest and meal periods and the like;and it just as obviously refers to the time theworker in question-and not any other-should be performing his work. The limitedphrase "working time" by itself may be a termof art for labor relations lawyers and experts,conveying to them the full sense of the entiremaxim, perhaps even in a murky verbal set-ting, but it is scarcely to be expected that em-ployees will readily understand the meaning ofthe phrase, and regardless of the context inwhich it is used.t°' Sec. II.L,l(a) of the attached decision.i' 200 NLRB at 705.In T.R. W Bearings, the Board saw no inherentmeaningful distinction between the terms "workinghours" and "working time" when used in no-solici-tation rules, and the Board held that:Both terms are, without more, ambiguous, andthe risk of such ambiguity must be borne bythe promulgator of the rule. Either term is rea-sonably susceptible to an interpretation by em-ployees that they are prohibited from engagingin protected activity during periods of theworkday when they are properly not engagedin performing their work tasks (e.g., meal andbreak periods). As such, either term tends un-lawfully to interfere with and restrict employ-ees in the exercise of their Section 7 organiza-tional rights. 'On the other hand, nowhere in Essex Internation-al or in the instant case is there a clear-much lessconvincing-explanation of why employees are rea-sonably likely to construe the term "workinghours" as including meal and breaktimes, and toconstrue the term "working time" as excludingsuch times.12In the understandable absence of anysuch explanation, I would continue to adhere tothe principles that best express and protect the em-ployees' interests, those set forth in T.R. W Bear-ings.'' 257 NLRB at 443.12 Indeed, the only distinction is grounded in anomaly, as my col-leagues single out as overly broad and ambiguous the term which actual-ly contains the finite, measurable, discrete expression--"hours"-whilethey concurrently identify as clear and unambiguous the term which ac-tually contains the infinite, unmeasured, elusive expression--"time."DECISIONSUMMARY OF FORMER PROCEEDINGS ANDSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge:After an organizational campaign began in 1976 by theInternational Brotherhood of Firemen and Oilers, AFL-C10 (herein the Union), the National Labor RelationsBoard (herein the Board) issued a decision on September20, 1978, finding that Our Way, Inc. (herein Respond-ent), at its various plants in Atlanta, Georgia, committedviolations of Section 8(a)(1), (3), and (4) of the NationalLabor Relations Act (herein the Act) of sufficient severi-ty to warrant issuance of a broad order. Our Way, Inc.Our- Way Machine Shop, Inc., 238 NLRB 209 (1978).tOn October 12, 1978, following a Board election, theUnion was certified as the collective-bargaining repre-sentative of the Respondent's employees in a unit of pro-The Board found that Our Way. Inc. and Our-Way Machine Shop,Inc. comprised a single employer within the meaning of the Act (238NLRB at 210 fn. 2).397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDduction and maintenance employees in the Respondent'sthree plants in Atlanta.2After the filing of an unfair labor practice charge bythe Union, a complaint issued on December 14, 1978, al-leging that the Respondent had violated Section 8(a)(5)by refusing to provide information to the Union as theduly certified representative of the Respondent's employ-ees. The Respondent denies the validity of the certifica-tion and asserts an affirmative defense based on newlydiscovered and previously unavailable evidence.On December 3, 1979, the General Counsel filed aMotion for Summary Judgment which the Board, after aNotice to Show Cause and response thereto from the Re-spondent, granted on February 28, 1980. The Boardfound that, commencing about November 6, 1978, theUnion had requested, and the Respondent had refused tosupply, information including names of transferred em-ployees and changes in employment and operations. TheBoard also found that the Respondent's objection to thecertification was an attempt to relitigate issues previouslydetermined in the absence of newly discovered or previ-ously unavailable evidence or special circumstances. Ac-cordingly, the Board concluded on February 28, 1980,that the Respondent had violated Section 8(a)(5) and (1),and ordered the Respondent to supply the requested in-formation and bargain with the Union.On September 23, 1980, in Case 10-UC-109, the Union(the Petitioner therein) filed a unit clarification petitionwhich sought to include in the unit a plant of the Re-spondent (the Employer therein) at Tucker, Georgia.The Employer (the Respondent herein) filed a motion todismiss the petition on grounds that it was filed onlyafter the Union had allegedly failed to organize theTucker employees. On November 17, 1980, after a hear-ing, the Regional Director for Region 10 issued a Deci-sion and Clarification of Bargaining Unit in which hefound that the employees at the Tucker plant were anaccretion to the previously certified unit and that theunit designation should be clarified to reflect this fact.On the filing of a request for review by the Employer(the Respondent herein), the Board affirmed the Region-al Director's decision on March 11, 1981.3Coming now to the instant proceeding, the Union filedthe charge in Case 10-CA-16207 on September 2, 1980,and complaint issued on October 10, 1980, alleging thatthe Respondent, at its Tucker plant, coercively interro-gated employees, promulgated a rule prohibiting solicita-tion during nonworktime in violation of Section 8(a)(1),and discriminatorily discharged employee Betty J. Skid-more in August 1980 in violation of Section 8(a)(3) and(1). As amended at the hearing, the complaint further al-leges that the Respondent, since March 6, 1980, main-tained a rule prohibiting soliciting, collecting, or sellingfor any purpose during working time and, on July 13,1981, distributed a booklet prohibiting: (1) solicitation ofany kind or distribution of literature of any kind duringI Jt Exh. 1. The plants were located on Bernina. Krog, and ElizabethStreets. The Bernina Street facility was closed in 1977 and the KrogStreet plant in June 197Q, with the operations of the latter relocated to anew plant in Tucker, Georgia. The Respondent's only remaining facilityin Atlanta was on Elizabeth Street.I Jt. Exh. 1.working time, (2) the same activities by an employee onnonworking time, (2) the same activities by an employeeon nonworking time directed toward one who wasworking, and (3) distribution of literatures at any time inworking areas.On September 30, 1980, Alex Smith, an individual,filed the charge in Case 10-CA-16288, and complaintissued on November 6, 1980, alleging that the Respond-ent, at its Tucker plant, solicited employee grievances forthe purpose of causing its employees to reject the Union,threatened employees that it would close the plant ifthey selected the Union as their bargaining representa-tive, and promulgated an unlawful solicitation rule as de-scribed above, all in violation of Section 8(a)(l).The Union filed an original, an amended, and a secondamended charge in Case 10-CA-16742 on March 4,April 20, and April 30, 1981, respectively, and a com-plaint issued on May 4, 1981. It alleges that the Respond-ent began operations at its Tucker facility in January1978, that the unit as clarified constituted an appropriateunit for collective bargaining, that the Respondent unilat-erally altered its policy on absenteeism and tardiness insuch unit, and that it discharged employee Larry Grierabout February 10, 1981, for violation of such alteredrule, all in violation of Section 8(a)(5) and (1).The Union filed the charge in Case 10-CA-16809 onMarch 24, 1981, and complaint issued on May 8, 1981,alleging that, beginning about September 25, 1980, theUnion requested the Respondent to bargain with it as therepresentative of the Respondent's employees in theclarified unit, and that the Respondent refused in viola-tion of Section 8(a)(5) and (1).The Union filed the original and an amended charge inCase 10-CA-17089 on June 12 and July 9, 1981, respec-tively. A complaint issued on July 10, 1981, alleging thatthe Respondent, at its Tucker plant, coercively interro-gated its employees and threatened them with dischargebecause of their activities on behalf of the Union in vio-lation of Section 8(a)(l).A hearing was conducted before me on these mattersin Atlanta, Georgia, on July 27 through 30 and August17 and 18, 1981. On the entire record, including briefsfiled by the General Counsel, the Respondent, and theCharging Party, and on my observation of the demeanorof the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONThe Respondent is a Georgia corporation with anoffice and places of business at Atlanta and Tucker,Georgia, where it is engaged in the manufacture and saleof machinery. During calendar year 1980, a representa-tive period, the Respondent sold and shipped finishedproducts valued in excess of $50,000 from its Atlanta andTucker, Georgia plants directly to customers locatedoutside the State of Georgia. The Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.398 OUR WAY, INC.11. THE LABOR ORGANIZATION INVOLVEDThe pleadings establish and I find that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The First Two Bargaining SessionsThe pleadings establish that the Respondent began op-erations at its Tucker plant in January 1978. As notedabove, the Board, on February 28, 1980, ordered the Re-spondent to supply the information requested by theUnion and to bargain with it. A few days later, onMarch 4, the Union's International vice president, JimmyL. Walker, sent the Respondent's attorney, William F.Ford, a letter in which he "again" requested names ofemployees who had been transferred, laid off, or re-called, and any changes in wages, employment, and op-erations. Ford sent information in response, and testifiedthat he had a conversation with Walker in which he ex-pressed doubt about the precise nature of Walker'sdemand. When Walker replied that he wanted informa-tion on employees transferred to Tucker, Ford repliedthat he did not see how Tucker was involved, since thecertification was limited to the three Atlanta plants. Fordasserted a later conversation with Walker in which thelatter requested a bargaining session "for ElizabethStreet." Ford replied that he was not sure "where we areinsofar as the Tucker issue is concerned," but agreed to asession on the Elizabeth Street plant.The first meeting took place on April 24, 1980. Inter-national Representative Eugene E. Heinz was introducedby Walker as the Union's principal negotiator, whileFord represented the Respondent. Heinz requested addi-tional information, including names of employees trans-ferred to the Tucker location, and Ford replied that hewas not there to discuss Tucker "in any way, shape,form or fashion." The Respondent amended its answer atthe hearing so as to admit that it refused to bargain aboutTucker. Ford agreed to supply information, and this wasfurnished to the Union the following day. The Unionagreed to submit a proposal and subsequently did so onMay 12.The second session took place on May 23, 1980. Heinzand Ford again were the principal negotiators. Heinzagain requested bargaining about the Tucker plant andFord again rejected this request. The Union's proposalwas reviewed and Ford submitted company counterpro-posals on noneconomic issues.B. The Respondent's Change in Disciplinary PolicyThe Respondent had written guidelines for disciplineof employees because of absenteeism since at least June1978. The absences were rated according to the nature ofthe excuse, or the absence thereof, with "counts" or de-merits given to each offense according to its gravity.Specific discipline was then prescribed as an employeereached a certain number of demerits-verbal counselfor 32, a written warning for 48, a final written warningfor 64, and discharge for 80 "counts."4On June I, 1980, the Respondent issued a confidentialmemorandum, effective July 1, reducing the number of"counts" required before a specific level of disciplinewould be imposed. In addition, guidelines for discipliningprobationary employees were instituted.5The Respond-ent estimated that this policy was 15 percent more strin-gent than the prior system.6C. The Next Five Bargaining Sesvions-7heAgreement on Work Rules and the Respondent'sFailure to Supply the New Rule on ProgressiveDisciplineThe third meeting was held on June 19. The Respond-ent presented a number of noneconomic proposals, in-cluding an increase of the probationary period from 90to 180 days, during which time the employee would nothave recourse to the grievance and arbitration machineryof the proposed agreement.7In the absence of evidencethat the same change was made at Tucker, the resultwould have been a probationary period twice as onerousfor Elizabeth Street employees as for those at Tucker.The Company also proposed that seniority be accruedonly on the basis of service at its Elizabeth Street plantand that it be limited to that plant.' This would havepermitted the Respondent to destroy accrued seniority ineither plant by transferring an employee to the otherplant. The Company also proposed a management-rightsclause which gave it the right to rescind or change com-pany rules.9At the June 19 meeting, Union Representative Heinzdemanded copies of all rules and regulations governingemployees for which it was the bargaining agent. He alsoinformed Ford that the Union was beginning a member-ship drive at the Tucker plant. Ford relayed this infor-mation to Company President Bobbie Bailey, who testi-fied that she learned about it in August.The parties met for the fourth time on July I and non-economic proposals were exchanged. On August 7, thefifth session, Heinz told Ford that he had not yet re-ceived copies of the rules which he had previously re-quested.During the sixth meeting, the next day. Heinz toldFord that the Tucker campaign was proceeding satisfac-torily. Ford gave Heinz copies of various company rules,including one entitled "Absences" (G.C. Exh. 5), but didnot give him the new confidential rule on progressivediscipline for absenteeism (G.C. Exh. 3). Heinz testifiedat the hearing that he "never" saw this latter document,while Union Representatives Allen Pitts and LegustaFoster also said that they knew nothing about it.The Respondent's first public disclosure of the newprocedure came in the form of a letter to a Board agenton November 3, 1980, in connection with investigation4 G.C Exh. 20.5G.C. Exh. 3.6G.C Exh. 13.'G.C Exh 19(clG.C Exh. 19(d)9 C P Exh I: testimony of Heinz399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the charge in Case 10-CA-16288. This letter informedthe Board that employees had not been informed aboutthe new policy, because, if they knew "exactly howmany absences they could accumulate before being dis-charged, the result would be that many employees wouldtend to increase their absences and approach the maxi-mum, knowing that they would risk discharge only ifthey exceed the maximum" (G.C. Exh. 14).The Respondent argues in its brief that Heinz neverasked for a definition of excessive absenteeism, and thusappeared to submit to management's administration ofthe rule. It also argues that the General Counsel knew ofthe new policy from the Respondent's November 3 letterand that the General Counsel "admitted" informing theUnion of the new guidelines. In fact, the record disclosesthat counsel for the General Counsel was arguing thatthe new rule was "concealed from the Union" until theBoard's investigation of one of the charges. In the courseof this argument counsel commented that "the only evi-dence that the Union knew about these unilateral actscomes as a result of the Board informing them." Howev-er, Heinz and other union representatives, as noted,denied ever seeing the document.The Respondent's contentions are specious. Beginningin June, Heinz repeatedly asked for copies of all rules,and the Respondent's argument that the union negotiatordid not ask for a specific definition of excessive absentee-ism is not convincing. With respect to the Respondent'sNovember 3 letter to the Board agent, general languagein the General Counsel's argument on a motion is not assignificant as the specific denials of knowledge from theunion representatives. In any event, an employer's letterto the Board, in response to an unfair labor practicecharge, does not constitute performance of the same em-ployer's duty, 5 months earlier, to disclose relevant infor-mation to a designated collective-bargaining representa-tive. The evidence thus shows and I find that knowledgeof the new rule was not disclosed to the Union, despitethe latter's request for same.During the seventh meeting, on August 20, the partiesagreed to an amendment of the Company's management-rights clause proposal which obligated the Company toprovide the Union "with copies of changes in ruleswhich the Company elects to reduce to writing."'°Nonetheless, the Respondent did not provide the Unionwith a copy of its new written rule on progressive disci-pline for absenteeism.D. The Union Campaign at Tucker and theRespondent's Reaction1. The campaign in August 1980-Betty J.SkidmoreOne of the leaders of the campaign at Tucker wasBetty J. Skidmore, who had been an employee at Eliza-beth Street since late 1976 or early 1977 and was trans-ferred to Tucker in January 1978. Her 1977 performanceevaluations showed that she was "substandard butmaking progress" (G.C. Exhs. 11(a), (b), and (c)). Shebecame a "satisfactory" employee in 1978 and a "very'O G.C. Exh. 19(h).good" employee in 1979 and early 1980 (G.C. Exhs.I 11(e), (f), and (g)).Skidmore signed a union card and began attendingunion meetings in August 1980. She met InternationalVice President Jimmy Walker at one of these meetings inmid-August, and received instruction from him in themethod of soliciting authorization cards. According tothe consistent and credible testimony of Skidmore andWalker, the latter told the employees at the meeting thatsolicitation could not take place during working time andthat the Company had fired several employees for violat-ing this rule during the campaign at Elizabeth Street.Skidmore thereafter spoke to fellow employees about theUnion and obtained about 25 signed cards. She testifiedthat she did so only during nonworking time.2. The no-solicitation rules and Bailey's speeches onAugust 22, 1980a. The no-solicitation rulesThe Respondent, at material times, maintained "WorkRule 7," which prohibited "soliciting, collecting or sell-ing for any purpose during the working time of the solic-iting employee or the working time of the employeesbeing solicited." 'The Respondent also distributed a handbook to em-ployees in mid-July 1981, reading in part as follows:SOLICITATION/DISTRIBUTION-In order toprevent disruption in the operation of the plant, in-terference with work and inconvenience to otheremployees, solicitation for any cause, or distributionof literature of any kind, during working time, isnot permitted. Neither may an employee who is noton working time, such as an employee who is onlunch or on break, solicit an employee who is onworking time for any cause or distribute literatureof any kind to that person. Whether on workingtime or not, no employee may distribute literatureof any kind in any working areas of the plant. 12b. Bailey's speeches1. Summary of the evidenceAs previously noted, Company President Baileylearned about the union campaign from Ford. Askhamgave Bailey a card in August, obtained from an employ-ee, and told her that there were "lots of cards" in theplant. On August 22, Bailey had a meeting with Ford," Work rule 7, G.C. Exh. 4. The work rules were identified as apply-ing to the Respondent's employees by Charlotte Finley, the Respondent'spersonnel manager. In the first proceeding, the administrative law judgeconsidered a rule which prohibited "soliciting, collecting or selling forany purpose during working hours," and citing Essex Iniernational, 211NLRB 749, 750 (1974), found it to be prima facie invalid. and that theRespondent had not shown that it conveyed to employees the fact thatthey could engage in solicitation and distribution during nonworkingtime. Our Way, Inc., supra. 238 NLRB 209. 214-215 (1978), A Boardpanel affirmed this conclusion, Member Penello without comment,Member Truesdale without passing on the issue, and Chairman Fanningwith qualification (id. at 238 fn. 3). As indicated above, the prohibition inthis case applies to "working time" rather than "working hours."12 G.C. Exh. 15, p 18.400 OUR WAY, INC.and then held a series of meetings with employees, withFord and Askham present. The latter testified that Bailey"read" work rule 7 to the employees and "further elabo-rated" as to what it meant. The same thing was said ineach meeting, according to Askham. Bailey, however,testified that she did not read from a prepared script, andthat her remarks varied from group to group. She heldup one of the authorization cards, read it to the employ-ees, and told them that they had a right to join theUnion, but also had a right to work without a union.Bailey averred that she quoted the Respondent's workrule 7 and "told" the employees that they could solicitduring breaks, lunch periods, and before and after work.The company president asserted that she had a copy ofan authorization card and rule 7 at every employee meet-ing.Charles Askham testified that Bailey told the employ-ees that the Company believed there was a union orga-nizing campaign, that she held up a union card and saidthat the employees had a right to be represented by aunion, but also a right not to be represented. The compa-ny president also read work rule 7 and "further elaborat-ed" that it meant employees could not solicit duringworktime.The General Counsel presented four witnesses on thesubject of Bailey's speeches.13 Skidmore testified thatBailey did not have rule 7 at the meeting which Skid-more attended, but that the company president referredto the rule and said it meant "No soliciting." (Baileydenied saying this.) According to Skidmore, Bailey alsosaid that the Union was "no good," and that she thoughtshe had left all that behind her at Elizabeth Street. TheUnion could not give the employees anything and shehad given them everything they had. Skidmore testifiedthat Bailey said work rule 7 required "firing" if an em-ployee engaged in soliciting on the job.Alex Smith is a former employee who was fired onSeptember 29, 1980. He testified about a meeting"around" September 19. The company president held upa union card and said that there would be no union atTucker, that she was the employees' representative, andthat all the Union wanted was the employees' money.She had nothing to do with Elizabeth Street since thatplant was for the Union and she would shut down theTucker plant before she would let the Union come inand take over. On direct examination, Smith testified thatBailey also said there would be no soliciting on companyproperty and that was "all" she said on that subject. Oncross-examination, Smith denied that Bailey read a workrule, but acknowledged that his pretrial statement saidthat she did. However, Smith continued to maintain onfurther cross-examination that Bailey said, "As stated inthe work rule, there would be no soliciting." The witnessacknowledged seeing Bailey with a union card, butdenied seeing a copy of the work rules.Employee Sandra Banks was present at one of themeetings, which she said took place "around August 29."Bailey had a list of rules and referred to rule 7, accord-ing to Banks. Banks could not recall whether Bailey ac-tually read the rule. All that the witness could remember" See discussion of Willie Gresham's testimony, infra. fn 14.is that Bailey said there would be no soliciting on herproperty.Employee Betty Cammon testified on direct examina-tion that she attended a meeting in the break room andthat Bailey said that anyone soliciting or caught passingout union cards would be fired. Bailey also said that em-ployees would sign away their rights by signing a unioncard, that the Union could not do anything for employ-ees, and that it could not compel Bailey to do anythingfor them. On cross-examination, Cammon agreed thatBailey "read" work rule 7 and testified that "she made apoint to say something [sic] Rule 7 ...." That was"all" Bailey said about no-solicitation, Cammon affirmedin response to a leading question.On redirect examination, the witness repeated heroriginal version and added that Bailey did not say any-thing about breaktime or worktime. The company presi-dent did not read work rule 7 "word for word," accord-ing to Cammon. She said, "No one caught solicitingduring the working hours or in your working area, youknow ...no one caught soliciting during your workinghours during your break area. If they did, they would befired for passing out union cards."2. Factual analysisThere is nothing in the language of work rule 7 whichstates the time when an employee is permitted to solicit.Bailey herself testified that she did not read from a pre-pared script and that her remarks varied from group togroup. Askham testified that Bailey "elaborated" on themeaning of the rule. I conclude that Bailey may haveread the rule or parts of it in some of the meetings, butthat she also gave her interpretation of its meaning.The Respondent argues that the testimony of the Gen-eral Counsel's witnesses contradict each other and, con-sidered separately, are internally inconsistent. As to thefirst argument, Bailey did make different speeches andadmitted that they were not the same. It should not besurprising, therefore, that the versions of the speechesare different. Although Banks and Smith did not knowthe exact date of Bailey's speeches, their testimony clear-ly referred to speeches made by Bailey on August 22.I have carefully examined the record and concludethat the Respondent's contentions with regard to internalinconsistencies are for the most part clarifications ofprior testimony. Thus, Skidmore first testified that Baileysaid employees would be fired if they solicited. The wit-ness then corrected this: "Well, she [Baileyl didn't say it.She said Article 7. She never did state what it mean [sic]but she said she thought it meant no soliciting on the job,that you would get fired." This is a clarification ratherthan an inconsistency, with the witness meaning thatBailey said work rule 7 required discharge in the event ofsoliciting on the job.The Respondent points to Banks' indecision as towhether Bailey "read" the rule, or "read off of it," andto the fact that Banks "didn't pay too much attention toit." Given these inadequacies of the witness, Banks didtestify that "the only part [she] heard was that therewould be no soliciting on her [Bailey's] property." Al-though a witness' statement that she does not remember401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeverything about a speech has some bearing on hermemory, it is insufficient ground for rejecting her testi-mony as to those parts which she does remember. Fewwitnesses are endowed with total recall.The Respondent argues that Cammon "recanted" heroriginal testimony on cross-examination and then at-tempted to give still another version on redirect examina-tion. Cammon's testimony on redirect is not entirelyclear. Although portions of his testimony indicate thatBailey used terms such as "working hours" and "breakarea" (sic), in other portions of her redirect examinationCammon explicitly denies that Bailey used the terms"break time" or "work time." This latter testimony isconsistent with Cammon's statements on direct examina-tion and with the testimony of the other three witnessessummarized above, which recite only Bailey's flat prohi-bitions, in various forms, against soliciting. I, therefore,conclude that a fair summary of Cammon's testimony isthe one given on direct examination-Bailey said thatanyone soliciting or caught passing union cards would befired.Although there are some differences in the employees'testimony, there is a common element in that each ofthem testified that Bailey's interpretation of the rule wasa flat prohibition. 4 This common element and thehonest demeanor of these witnesses give their evidencegreater probative weight than the general denials ofBailey and Askham. The Respondent argues that Skid-more's testimony should be discounted because she is analleged discriminatee and, therefore, has a personal inter-est in the matter. This observation does not apply toCammon and Banks, however; each is a current employ-ee of the Respondent. It is well established that "the tes-timony of a witness in such circumstances is apt to beparticularly reliable, inasmuch as the witness is testifyingadversely to his or her pecuniary interest, a risk notlightly undertaken." Gold Standard Enterprises, 234NLRB 618, 619 (1978), enf. denied on other grounds 607F.2d 1208 (7th Cir. 1979).For these reasons, I find that Company PresidentBailey on August 22 told different groups of employeesthat work rule 7 meant "No soliciting," or "No solicitingon company property" and/or that any employee caughtsoliciting or soliciting on the job would be fired. I also14 Employee Willie Gresham was presented by the General Counselon the subject of general solicitation and sales of products in the Re-spondent's plants. During cross-examination and over the General Coun-sel's objections, the Respondent was permitted to ask Gresham questionsabout what Bailey said about solicitation. Asked whether he had "everbeen told that [he] shouldn't be soliciting on working time," Gresham re-plied: "Ms. Bobbie [Baileyl had a piece of paper and she just raised upand said there would be no soliciting on the job." On being shown hispretrial statement, Gresham agreed that he then stated that Bailey toldemployees "not to sell anything on her time," but explained that thisstatement was "later on." I expressed doubt about Gresham's capacity tounderstand his affidavit. The Respondent relies on parts of Gresham's tes-timony and attacks others.I have not relied on Gresham's testimony in making the findings notedabove However, since the Respondent raised the subject of Gresham oncross-examination, I credit the latter's testimony that Bailey raised a pieceof paper and said there should be no soliciting on the job and I note thatthis testimony is consistent with the other evidence that Bailey had workrules and an authorization card during her speeches., I also credit Gresh-am's testimony that Bailey "later on" said there should be no selling onher time, and infer that this incident was unrelated to her speeches aboutunion solicitation on August 22, both in time and subject matter.find that Bailey told employees that the Union was "nogood," that it could not do anything for employees, thatBailey had given them everything they had, and that theUnion could not compel her to give them anything.Bailey further told employees that there would be "nounion" at Tucker, that she left all that behind her at Eliz-abeth Street, that all the Union wanted was the employ-ees' money, and that she would shut down the Tuckerplant before she would let the Union come in.3. Actual solicitation in the Respondent's plantsAn overwhelming mass of credible testimony from avariety of witnesses establishes the fact that many activi-ties went on in the Respondent's Atlanta and Tuckerplants during working time that had nothing to do withthe Company's function of manufacturing and selling ma-chinery. Company employees engaged in various enter-prises for personal profit, such as catalog sales of Tup-perware, flowers, pens, candy, soap, aprons, clothing,watches, and rings. Money was raised for charitable pur-poses such as assistance to hospital patients, fire victims,and survivors of recent decedents. Social and religiousevents such as Thanksgiving, Christmas, and birthdayparties were financed by collection activities on the partof the employees. There was even a thriving activity inbetting on football games and other sporting events.This activity took place in all areas of the plant, in-cluding working areas, and during both working andnonworking time. Supervisors engaged in such activitythemselves and condoned such activity on the part ofemployees, while some of the latter were acting onbehalf of supervisors. Betty J. Skidmore took part insuch activities, without criticism from management.Despite these activities, Askham admitted on cross-ex-amination that the only discipline and the only dischargeof employees for solicitation in the Company's historyhad been the result of union solicitation, and that theonly time it called an employee meeting about solicita-tion was when it learned of the Union's organizationalcampaign. Askham was unable to explain why solicita-tion warranted discharge for a first offense, unlike otheroffenses in its progressive discipline system.4. The discharge of Betty J. Skidmorea. Summary of the evidenceOn August 29, a week after Bailey's speeches, Skid-more was called into Charles Askham's office.15Skid-more testified that Askham said that he had heard shewas involved with the Union and asked whether she hadbeen handing out any union cards. "Not while I wasworking," she replied. Askham then questioned whetherSkidmore had distributed cards during breaks and Skid-more answered, "Maybe." The plant manager asked thesame question with regard to lunch periods and got thesame answer. He then queried, "Well, you sure you ain't'5 The pleadings establish that Askham was a supervisor within themeaning of the Act, as the Board found in the first proceeding (209NLRB at 211 fn. 9), and I again make the same finding.402 OUR WAY, INC.got anything to say before I take further action?" Skid-more replied in the negative.Skidmore was called back in Askham's office a secondtime that day. According to her testimony, Askham toldher that she had "been charged with Section 7, talkingunion in someone else's working area." After Skidmoreagain said she had nothing further to say, Askham dis-charged her.Askham testified that "Personnel" told him that an-other employee, Tammy Bowman, complained that Skid-more had "harassed or intimidated" Bowman at the lat-ter's work station. Askham then called Skidmore into hisoffice and said that she had been accused of solicitingsignatures on union cards at another employee's workstation, in violation of the Company's no-solicitationrules. Askham then "restated" the accusation as one in-volving working time, and Skidmore left after havingnothing further to say.Askham then went to the personnel department, wherea statement had already been obtained from Bowman. Inthe statement, Bowman avers that Skidmore came toBowman's work station on August 23 during workingtime and gave her a union card wrapped in a napkin.Further, according to the statement, Skidmore on suc-ceeding days again asked Bowman to sign, while bothwere in the bathroom."' Askham testified that he askedBowman whether the latter's statement was true and thatshe affirmed that it was. He also asserted that Bowmantold him she wanted to quit because of Skidmore's "har-assment." Askham did not ask Bowman how much timeSkidmore spent with the latter when she passed theunion card in a napkin.Askham further testified that he called Skidmore backa second time and told her that he had had no problemwith her solicitation during break or lunchtime, but thatworking time was a violation of the rule and that it wasnecessary for him to discharge her. Her terminationnotice states that she was an "above average" employeein four categories and an "average" employee in one, butthat she was terminated for violation of work rule 7-"Soliciting." The notice states that she was given a priorwarning, but there is no other evidence of this (G.C.Exh. I I(h)).Askham had instructed his secretary to take notes ofthese conversations. Skidmore did not know this fact, be-cause the secretary was in an adjoining room. The pur-ported notes are written in longhand and are not as re-plete with detail as the testimonial versions. 7The secre-tary, Francine Griner, testified that the original noteshad been taken in shorthand, but that she transcribedthese into longhand and destroyed the original notes.Bowman testified that Skidmore gave her a union cardin a napkin during working time. Bowman could not re-member the date. She testified originally that Skidmoreasked her to sign the card, but then said she was not surewhat Skidmore said. Bowman averred that she told Skid-'" R. Exh. 2.i? According to the notes, Askham said during the first conversationthat Skidmore had been soliciting during worktime. "Betty: 'Nothing"'"Betty: ?" Askham said that he wanted to hear Skidmore's side beforeany action. and the employee said she did not recall distributing duringworking time. "That's all," Askham said. The account of the second con-versation is similar to Askham's testimony (R. Exh. 3).more that they would be fired for doing this duringworking time, whereon Skidmore asked her to sign it inthe bathroom. Bowman said she would sign it at home,but instead threw it away. Bowman also testified thatSkidmore was at the former's work station a few min-utes, but a demonstration of the witness' perception oftime at the hearing indicated that the alleged incidentcould not have taken more than I minute. Bowman testi-fied that she did not stop working during this conversa-tion, and that this was the only time Skidmore spoke toher except for solicitation in the bathroom. Bowmanthereafter reported the matter to her supervisor and wasasked to sign a statement.Bowman said she worked for the Respondent forabout I month and then was fired for absenteeism. Shetestified that she could not remember the date she washired or the date she was fired, and was vague onwhether she had been warned about absenteeism beforegiving her statement. Bowman averred that the Respond-ent offered to rehire her on the same day she was fired,but did not know the reason or the individual who toldher this.Skidmore denied handing out union cards duringworking time or asking other employees to sign cardsduring such time. She acknowledged solicitation for theUnion in the restroom, but testified that this was consid-ered to be nonworking time. Also, as noted, Skidmoreparticipated with the other employees in the general so-licitation of various products and fund-raising activitiesduring working time.b. Factual analysisI credit Skidmore that Askham asked her during thefirst conversation whether she had been handing outunion cards. This is partially corroborated by Askham'soriginal testimony that he told Skidmore she had violat-ed company rules by "talking union in someone else'sworking area." It is clear that Askham's original state-ment was that Skidmore had violated the rules by engag-ing in union activity-without any qualification, accord-ing to Skidmore, or in another employee's working areawithout any qualification as to working time, accordingto Askham.I also find that Skidmore replied that she had not doneso on working time and that Askham then asked herwhether she had done so on nonworking time such asbreaks and lunch periods.According to Askham's own testimony, he misstatedwork rule 7 the first time he spoke to Skidmore bysaying that it prohibited solicitation at another employ-ee's work station. I give little or no probative weight tothe secretary's notes saying that Askham incorporatedthe phrase "working time" into his initial statement, be-cause (I) the notes conflict with Askham's testimony, (2)they are not the original shorthand notes which Grinersays she took, (3) Griner herself admitted that she didnot take down everything that was said, and (4) thenotes obviously do not reflect the entirety of Askham'sconversations with Skidmore. The notes do, however,corroborate Skidmore's testimony that she denied solici-tation during working time.403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAskham's testimony about his initial call from the per-sonnel department is suspect. He said that he received areport of employee harassment or intimidation by Skid-more, but there is nothing in this asserted report aboutunion activity. And yet Askham, prior to his visit to thepersonnel department, immediately called in Skidmoreand told her that she had been accused of violating theCompany's no-solicitation rule. How did Askham knowthis, prior to his visit to the personnel department, hisreading of Bowman's affidavit, and his interview withthe latter? I infer that Askham had knowledge of thenature of Bowman's accusation prior to his first conver-sation with Skidmore and, accordingly, that his testimo-ny about the report from the personnel department is notcandid and complete.Because Askham was thus a less reliable witness thanSkidmore, I credit her testimony about the second con-versation with the plant manager. Askham claims that he"restated" the rule so as to incorporate working time,during the first conversation. I do not credit this testimo-ny, and accept Skidmore's version. Askham obviouslydid not know the rule or misstated it during the first con-versation and, according to Skidmore's testimony, he stillhad it wrong in the second conversation, after comingback from the personnel department.Bowman was an incredible witness. Her testimony hascontradictions and improbabilities which make it unbe-lievable. Her appearance and demeanor were not that ofa truthful person. I reject both her testimony and herpretrial statement as complete fabrications. Even if Bow-man's testimony were accepted, it establishes only thatSkidmore took less than I minute of working time togive Bowman a union card while the latter continuedworking, and said something which Bowman could notremember. As between this scintilla of evidence thatSkidmore engaged in a fleeting violation of work rule 7,and Skidmore's adamant denial that she ever did so, theprobable truth lies with Skidmore, and I credit herdenial.E. The September Bargaining Sessions and the UnitClarification PetitionThe parties met on September 9, 1980, for the eighthtime, and the Respondent made various proposals. Thus,it submitted a proposal that wages be continued at exist-ing rates,'8and that the same holidays be granted withthe addition of Christmas Eve during the second year ofthe contract. 19 One day of funeral leave without paywas offered.20The Company proposed that it have theright to schedule employee vacations according to com-pany needs, and that earned vacation rights be forfeitedif not taken within 12 months after having beenearned. 2On September 23, the Union filed its unit clarificationpetition, as noted above, so as to include employees atthe Tucker plant.Heinz testified that, during the Tucker campaign, theUnion learned that more employees had been transferredis G.C. Exh. 19(m); testimony of Heinz'" G.C. Exh. 19(k); testimony of Heinz20 G.C. Exh. 19().21 G.C. Exhs. 19(i) 19(1).to Tucker from Atlanta than had been indicated by theRespondent. The parties met again for the ninth time onSeptember 25. Heinz informed Ford of the filing of theunit clarification petition, and again demanded bargainingon behalf of the Tucker employees. Ford refused. Heinzasked for a complete and accurate list of all transferredemployees, and Ford told the union negotiator to have(International Vice President) Walker "put it in writing."F. The Respondent's Wage and Fringe BenefitIncreases Only to Tucker Employees and the Union'sReactionThe Respondent's practice since about 1962 to 1979was to give annual wage fringe benefit increases to itsemployees based on a survey of labor market conditions.The wage increases were the same for employees doingthe same job in all of the Respondent's plants except forprobationary employees, who received less than regularemployees.22There were two increases in 1979.23This continued to be the Company's policy throughthe early part of 1980, and the wage committee then dis-cussed the amounts of wage raises for all employees, ac-cording to Askham. However, when negotiations withthe Union began, the Respondent decided that raises forthe Elizabeth Street employees would be handledthrough the negotiations. This was the first time that theRespondent had benefit increases to employees at onlyone of its plants.On August 19, about the time Bailey learned of theunion campaign at Tucker, and just before her speechesto Tucker employees, the Respondent posted a notice onTucker bulletin boards stating that the 1980 increasewould be in November.24On November 14, the Re-spondent granted only to Tucker employees a 50-to-55cent hourly increase,25a new holiday on Christmas Eve,a 3-day funeral leave for nonprobationary employees,and a reduction in the requirement for a 2-week vacationfrom 3 to 2 years of service.26Three days later, on No-vember 17, the Regional Director issued his decisionclarifying the unit so as to include the Tucker employ-ees, as described above.27Legusta Foster, an Elizabeth Street employee and amember of the Union's negotiating team, obtained a copyof the Respondent's announcement of the November in-crease at Tucker, and gave it to union negotiator Heinz.Foster testified that the reaction of the Elizabeth Streetemployees to the news was "terrible," and that theywere going to "beat up" (International Vice President)Walker about the "raise [they] didn't get." Walker testi-fied that he met with a group of these employees, who22 Testimony of Askham.23 G.C. Exh. 16(b).24 Ibid. The notice is addressed to "All Plant Employees" on the sub-ject of "Annual Pay Increase Plant Employees," and states: "A numberof employees have asked about our annual wage increase. In 1979, youwill recall we had two pay increases, one in April 1979 and the last onein November 1979. Our 1980 annual plant increase will be in November1980."25 Employees earning $5 hourly or more received a 55-cent raise,while others received 50 cents.26 G.C. Exh. 16(c); testimony of Askham.27 Jt Exh 1.404 OUR WAY, INC.told him that the Tucker employees were going betterthan they were, that they did the "wrong thing" joiningthe Union, and that Walker had "sold out" to the Com-pany.G. The Final Bargaining Sessions-the Respondent'sRejection of the Unit Clarification DecisionThe 10th bargaining session took place on December4, 1980, at which time there were "fireworks" accordingto Heinz, who had received a "verbal assault" from Le-gusta Foster that morning over the Tucker increases.Heinz opened the session by asking when the ElizabethStreet employees would get the same increases as thosereceived by the Tucker employees, and Ford said that hewas not aware of them. Heinz then showed Ford theCompany's announcement of the Tucker increase, whichHeinz had received from Foster. The company repre-sentative responded by saying that the Union would filea charge over a unilateral change if the Company gavethe same benefits to the Elizabeth Street employees, andHeinz replied that the Union would waive all such rightsin return for the same benefits. Ford refused, saying thatany increase at Elizabeth Street, as well as retroactivityof increases, had to be the result of negotiation. He askedwhether granting Elizabeth Street the same benefitswould result in a contract, and Heinz replied in the nega-tive.The union negotiator again demanded bargaining overthe Tucker employees, and noted that the Regional Di-rector's unit clarification decision had included them.Ford replied that this was not the Board's decision. Aftera caucus, the Company offered I day of paid funeralleave, which the Union accepted, and Christmas Eveholiday in the second year of the contract, which theUnion rejected.28Ford also proposed a 10-cent hourlyincrease for each year of a 3-year contract, which theUnion rejected.29The Ilth bargaining session took place on January 6,1981. Heinz again demanded bargaining over the Tuckeremployees. Ford replied that he had appealed the Re-gional Director's decision to the Board, and was notgoing to bargain over the Tucker employees until theBoard issued its decision. The Union contended that anyconclusions reached at Elizabeth Street would automati-cally apply to Tucker, and Ford replied that he wouldhave to wait and assess the circumstances when theBoard issued its decision, at which time he would decidewhat action to take.The parties had their 12th meeting on January 22,1981, and reached agreement on the Union's proposal fora management-rights clause, but the Company again re-jected the Union's position on the bargaining unit. Heinzasked for a final offer to take back to the ElizabethStreet employees, but Ford refused "to go out on alimb" and take any final position.As noted above, on March 11, 1981, the Board issuedits order affirming the Regional Director's unit clarifica-tion decision. The parties met for the last time 5 dayslater, on March 17. Heinz demanded that the Company28 Jr. Exh. 2.29 Testimony of Ford and Heinz.honor the Board's order and bargain over the Tuckeremployees. Ford refused, saying that he did not agreewith the Board's order.H. The Discharge of Larry Grier in February 1981Grier had been an active and overt supporter of theUnion in the original campaign, and was discriminatorilydischarged on October 12, 1976, in violation of Section8(a)(1) and (3), together with other union adherents. Thereason then asserted by the Company for discharginghim was that he was "harassing employees and interfer-ing with production," a reason which the Board found tobe pretextual. Our-Way, Inc., supra, 238 NLRB 209, 226.The complaint in Case 10-CA-16742 alleges that theRespondent violated Section 8(a)(1) and (5) by unilateral-ly altering its rules on absenteeism and tardiness, and bydischarging Grier again on February 10, 1981, becausehe violated the changed rules. The Respondent's answeradmits that Grier was discharged about the alleged date,but denies that it altered its rules or that Grier was dis-charged for violation of same. Further, the answer al-leges that Grier was reinstated on May 5, 1981. Griertestified that he was reinstated after his second discharge,but that he was not paid any backpay.It is clear, as described above, that the Respondentchanged its rules on absenteeism and tardiness by a confi-dential June 1 memorandum which became effective onJuly 1, 1980, and that it did not inform the Union of thisfact. It is further obvious and I find that Grier was dis-charged again on February 10, and reemployed withoutbackpay on May 6, 1981. With respect to Grier, there-fore, the only issues are whether his second dischargeviolated the Act and, if so, whether he is entitled tobackpay.Grier testified that he became ill the day before hissecond discharge and notified his supervisor. The lattersaid that he could not permit Grier to see a doctor. Griernonetheless was ill the next day, saw a doctor, and calledhis supervisor. According to Grier's uncontradicted testi-mony, the supervisor told Grier that he knew he wassick from the tone of his voice, but nonetheless had toterminate him. The supervisor gave no reason, and Griercould not recall any conversation about absenteeism.The Respondent contends that Grier was dischargedbecause of its tightened "no-fault" rules on absenteeismand tardiness, but that it reinstated him when the Boardalleged that its unilateral change of rules violated theAct. However, the Respondent further argues, Grierwould have been discharged at an earlier date under theold rules and, accordingly, his second discharge was notbecause of his violation of the new rules. The Respondenttherefore concludes that Grier is not entitled to backpay.These arguments require detailed examination of the oldand new rules.The old rules are set forth in the General Counsel'sExhibit 20, and were effective June 27, 1978. They de-scribe the number of "hours" attached to various typesof absences, and the "code" for each type, as follows:405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbsencesCode123456Type of AbsenceW ith No Report ..............................................Due to Illness.....................................................Personal Business...............................................Due to Disability w/ Doctor's Note...............Partial Day.........................................................Tardy ..................................................................As partially described above, the progressive disciplineutilizing these "counts" extended from 32 to 80, thelatter requiring discharge. According to Personnel Man-ager Finley, the new rules are contained in the GeneralCounsel's Exhibit 3, which is a copy of the Respondent's"Confidential" guidelines dated June 1. The first fourtypes of absence, their code ratings, and the "counts" as-signed to them are the same as under the old rules. Thefifth type, a "partial day" under the old rules, is definedas "Partial Day (over 2 hrs. lost)" under the new rules,and the same two "counts" (or "hours") are assigned.The sixth kind of absence, called "Tardy" under the oldrules, is renamed "Partial Day (under 2 hrs.)" in the newrules, and the penalty is reduced to one "count."Finley testified that the only difference between theold and new rules was dropping the penalty for partialdays or tardiness from two counts to one, and reducingthe entire schedules of counts requiring various levels ofdiscipline. As to tardiness, Finely said that the two-countpenalty was in effect until June 1, 1980, but that it wasdropped until September 23, at which date a "tardy" orless than 2-hour absence incurred only one count. This isconfirmed in the written copy of the new rules (G.C.Exh. 3). According to Finley, therefore, tardiness in-curred two counts up to June 1, 1980, none until Septem-ber 23, and one count thereafter. Otherwise, the newpolicy became effective on July 1. The same descriptionof the new plan is given in the Respondent's statement ofposition in Grier's case (G.C. Exh. 13).30The Respondent asserted that the normal period fordetermining point totals was an employee's prior 12months. Therefore, the 12-month prior period for thenew policy effective on July 1, 1980, would normallyhave begun in July 1979. The Respondent stated that thisreview period would have resulted in discharge of a sig-nificant number of employees. Accordingly, it ignoredthe months of July through November 1979, and began anew review period on December 1, 1979 (G.C. Exh. 14).The Respondent's letter answering the charge statesthat Grier accumulated 4 absent hours due to illness onFebruary 10, 1981, that this brought his count total to 71,and that discharge was automatic under the new rules.The Respondent argues that he would have been dis-charged at an earlier date under the old rules. This argu-ment is based on analysis of Grier's attendance record,which was identified by Finley as the General Counsel's3a A different description of the Respondent's new rules is given in itsstatement of position in connection with the charge in Case 10-CA-16288, which alleged the discriminatory discharge of Alex Smith (G.C.Exh. l(f)). The Respondent's statement omits any reference to a sixthtype of absence. The fifth type is described simply as "Partial Day," andthe sixth type described in the June I memorandum is eliminated (G.CExh. 14).Exhibit 12, a chronologically maintained business recordfor 1980. The Respondent purports to reconstruct whatGrier's count total would have been under the old rules,and concludes that he would have reached 80 counts bySeptember 1980, assessing tardiness as 2 counts, and 85by February 1981 assessing tardinesses as 1 count eachunder the new policy-totals requiring discharge ineither event.3' The higher totals produced by the Re-spondent's analysis result in substantial part from the factthat Grier was not charged for tardiness until October1980, in the computation which resulted in his seconddischarge. The Respondent argues that Grier wouldhave accumulated a discharge total at a much earliertime if tardiness had been "factored into his total absenthours."32This argument and Grier's attendance record conflictwith Finley's description of the penalty for tardinessunder the old rules. As noted, the personnel managersaid that the old rules assessed two counts for tardinessup to June 1, 1980, testimony which is corroborated bythe printed versions of the old and new rules (G.C. Exhs.3 and 20). Yet the Respondent did not do this in the caseof Grier. His 1980 attendance record shows 12 instancesof tardiness, or code 6 offenses, from January throughMay, 6 instances from June I through September 23, and5 for the balance of the year. Tardiness offenses are cir-cled on the General Counsel's Exhibit 12 only for thelast 3 months, and are not circled for the first 9 months.The Respondent explains that the circled dates are thosefor which Grier was "charged with absent hours" (G.C.Exh. 13). There are ambiguous numbers in the righthandcolumn of the General Counsel's Exhibit 12, but they arenot explained by Finley or the Respondent could nothave penalized Grier for tardiness during the first 5months of 1980, because it alleged that he did not reacha discharge total of counts until February 10, 1981.Indeed, that is what the Respondent contends in its brief.The absence of charging for tardiness from June 1through September 23 is consistent with the confidentialpolicy memorandum and Finley's testimony explainingthe hiatus in charging tardiness during that period. How-ever, there is no explanation for the fact that Grier's tar-diness from January through May was not charged, sincealleged company policy was to assess two counts for tar-diness during that period. If the General Counsel's Ex-hibit 12 was maintained on a chronological basis, thenthe foremen or supervisors who recorded Grier's tardi-ness from January through May should have chargedhim for it. If this had been done Grier would havereached the discharge total of 68, under the new rules, atan even earlier date than the Respondent alleged that hedid. The same inconsistency is found in the attendancerecord of Alex Smith.33These contradictions raisedoubts about the accuracy of Grier's attendance record.31 R. Br., pp. 122-124(b).32 Ibid.33 G.C. Exh. 13. Although the General Counsel did not issue a com-plaint on the charge that Smith's discharge was unlawful, and that issue istherefore not before me, Smith's attendance record is relevant on theissue of the accuracy of the Respondent's records.406 OUR WAY, INC.Finally, there is no evidence of actual discharge of em-ployees under the old rules, as a means of assessing theRespondent's argument that Grier would have been dis-charged at an earlier date under those rules. In its state-ments of position in the cases of Grier and Alex Smith,the Respondent lists various employees who allegedlyhad been discharged pursuant to the new rules (G.C.Exhs. 13 and 14). However, there is no assertion aboutdischarges under the old rules. The latter were placed inevidence by stipulation, without testimony (G.C. Exh.20). Finley testified about work rules on attendancewhich, unlike the confidential guidelines, were distributedto employees (G.C. Exh. 5). However, these rules merelyspell out what the Company asserted its policies to be(without disclosing to employees its confidential guide-lines), and Finley merely testified that the work ruleswere in effect.In summary, the Respondent's argument depends onproof of prior discharges of other employees under theold rules as a predicate for its contention that Grierwould have been discharged at an earlier date underthose rules. Yet company documents show that it did notapply the old rules in a manner consistent with its assert-ed policy at that time, and there is no evidence of actualdischarge of employees under the old rules. Further, theRespondent has submitted different explanations of its al-leged new rules (G.C. Exhs. 13 and 14). For these rea-sons, I do not accept the Respondent's hypothetical ar-gument on this issue. Its statement of position (G.C. Exh.13) asserts that Grier's second discharge was "automaticunder" its new rules, a statement which clearly implies acausal relationship between the rules and the discharge.Contrary to the Company's argument, therefore, I findthat Grier's second discharge was caused by his assertedviolation of the Respondent's new rules on attendanceand absenteeism.I. Bailey's Meeting with Employees in April 1981-Keith McGaugheyI. Summary of the evidencea. Bailey's meeting with employeesThe complaint in Case 10-CA-17089 alleges thatBailey, about April 28, 1981, threatened employees withdischarge because of their union activities. KeithMcGaughey, a current employee at the Tucker plant,signed a union card in 1980, wore a union sticker in1981, and attended two union meetings. He describedseveral company meetings in 1980 in which Bailey saidthat the Union was "no good" and that the employeeswere not "putting out enough work." The Tucker em-ployees were "nonunion," according to Bailey.McGaughey testified that he attended a meeting ofemployees about April 28, 1981, at which Bailey andAskham were present. According to McGaughey, heasked Bailey, since she was the employees' "representa-tive," why he could not talk to her and why he neverreceived answers to questions. McGaughey asked whyBailey always said the Union was not winning, and wasnot doing the Atlanta employees any good. He said thatBailey treated employees unfairly, and gave as an exam-ple the fact that employees did not have uniforms towear at work, while Bailey did give uniforms to hernephews. Bailey replied that employees could get uni-forms, but that they had to see the "uniform man."When McGaughey responded that Bailey had never toldthem this, Bailey "got mad." She said that she was notgoing to have anybody tell her how to run her business,that she was tired of hearing talk about the Union, andthat the Union was not "in." The company presidentstated that the Tucker employees had nothing to do withthe Elizabeth Street employees, that she did not even goto the Elizabeth Street plant anymore, and that Tuckerwas "nonunion." Bailey further declared, according toMcGaughey's testimony, that she would fire anybodywho engaged in a strike. "They'd have three days and aletter would be mailed." Some of the Tucker employeesdid engage in a strike the following month, according toMcGaughey and Askham.In McGaughey's pretrial affidavit,34he asserts that heattended a meeting of about 50 employees on April 28,1981. Bailey spoke about matters in general, and thenasked whether there were "any gripes." McGaugheysaid that Bailey was treating employees unfairly, that shehad asked to be their representative, but that they couldnot talk to her. McGaughey wanted to know why theemployees could not get uniforms, and why Bailey'snephews had uniforms. McGaughey further asked Baileywhy she fought the Union so hard if it were true that itcould not help employees. At that point, according tothe statement, Bailey gave McGaughey a "mean look"and told him that she did not want anybody telling herhow to run her business (G.C. Exh. 17).Bailey testified that she had a "general meeting" withabout 50 employees in April 1981. Asked whether thesubject of the Union came up, Bailey replied, "Not that Irecall." McGaughey asked for work uniforms because ofthe nature of his job in the "teardown" department, andBailey responded that she put "fringe benefits" into payrather than into uniforms. McGaughey kept "mumblingand grumbling and interrupting" the meeting with ques-tions about uniforms, for at least 5 minutes. McGaugheywas prolonging the meeting, but Bailey was not irritatedor disturbed. McGaughey did, however, irritate otheremployees, and Bailey asked McGaughey several timesto be quiet.Vice President Askham testified that McGaugheyasked why the Company did not supply uniforms for em-ployees in the "teardown" department. Bailey repliedthat the Company had a previous experience with a uni-form rental company that was unsatisfactory.McGaughey asked again why the Company did notsupply uniforms and Bailey replied that it put money foremployees into wages. McGaughey asked the same ques-tion two or three times and employees were becomingrestless, so the meeting was adjourned.34 The affidavit was introduced by the General Counsel after the Re-spondent utilized it on cross-examination in an attempt to impeachMcGaughey.407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDb. McGaughey's meeting with Bailey and AskhamMcGaughey was called into an office by Bailey imme-diately after the employee meeting on April 28. Accord-ing to McGaughey, Bailey "fussed him out," and saidthat he "intimidated her in front of the employees." Shetold McGaughey that the employees were really laugh-ing at him, and that he should not continue to ask suchquestions or the employees would continue to laugh. Ifhe was not happy with his job, he should be a cowboy35or a truckdriver, and leave her business alone.McGaughey replied that he had never been "a quit-ter." He said this to Bailey, according to his testimony,because he "had seen so many people done wrong thatsomebody's got to stand up to her." The conversationended, according to McGaughey, when Bailey"screamed" at him and made him leave the room.McGaughey's pretrial statement is in similar vein. Hetold the company president she did not really care aboutthe workers, and she told him to quit speaking up forpeople, to quit, and find another job (G.C. Exh. 17).:"According to Bailey, she told McGaughey that peoplewere laughing at him and "intimidating" him. "I don'tlike that," Bailey told McGaughey, and wanted to knowwhat his "problem" was. McGaughey said that he didnot like his job in the teardown department and wouldlike to be in the rodeo. Bailey then asked him why hedid not join a rodeo. McGaughey replied that there wasno money in it. He was later transferred out of the tear-down department. Askham's testimony corroboratesBailey.c. McGaugheys' automobile ride with Bailey andconversation with AskhamThe last complaint alleges unlawful interrogation byBailey on May I I and by Askham the following day.McGaughey testified that he was fearful of losing hisjob. A few weeks after the April 28 employee meeting,as he was walking out of the company parking lot,Bailey drove by, stopped, and told him to get into hercar. He did so, and Bailey drove him to his home, abouta mile away. They had a conversation about a robberywhich had taken place in Tucker the year before, andabout the fact that police had come to McGaughey'shouse, and detectives to his place of employment, toquestion him. Bailey asked McGaughey to sign a state-ment that Willie Gresham had made him sign a unioncard-"and really he [Gresham] ain't," McGaughey testi-fied. Bailey told him that he would be taken to the officethe next day. She told him that he was from a "goodfamily."McGaughey's pretrial statement avers that Baileyasked him whether he would sign a statement that"' McGaughey admires cowhboys, rides horses. attends rodeos, and hada cowboy hat at the hearing. He is known as "Cowhboy" in the plant,a" McGaughey's statement avers that Bailey also kept another employ-ee after this meeting, and that she and Askham remained "in the roomwith McGaughey and this other enmployee. On cross-examination,McGaughey said that this other employee was not present swhenMcGaughey had his conversation with the company officials In explana-tion, McGaughey said that he was present when Bailey talked to theother employee, but that Bailey and Askham then took hin to Bailey'sofficeGresham had "harassed" McGaughey into signing aunion card (G.C. Exh. 17). On cross-examination,McGaughey denied that he said this to Bailey. "I did nottell her. She kept asking me." He testified that Baileykept one hand in her purse during this conversation, andsurmised that she had a gun or a tape recorder, althoughhe did not see either one. McGaughey said that he wasso frightened he thought about seeing a pyschiatrist.On cross-examination, McGaughey was asked whetherhe mentioned to Bailey that some detectives had come tohis house. He answered affirmatively. He was then askedthis question-whether he told Bailey that there "hadbeen some people with shotguns in [his] yard," andwhether the police had come with a detective. He an-swered, "Yes," and explained that there had been a rob-bery in Tucker, and that the police had questioned himat work. It was a year before, in 1980, McGaughey testi-fied. "But now these events that occurred at your housewere not last year, were they?" the Respondent's counselasked. "Oh, yes," replied McGaughey.Counsel posed this question: "And you told Ms.Tucker [sic] about the police being there and the shot-gun?""It's on the police report about the robbery,"McGaughey answered.Counsel persisted: "Yes, I understand that, Mr.McGaughey, but the point I want to-the question Iwant to ask is did you tell Ms. Bailey about all thisduring that conversation in her car?""Oh, yes," replied McGaughey. "We just had a gener-al conversation on the way home, you know.""And that was when she ...asked if you would signa statement right?""Yes." replied McGaughey. "She tried to scare me.She knew about the detectives coming out to the plant.They took me into personnel."The day after his ride with Bailey, McGaughey wastaken to the office, where he had a conversation withAskham and Bill Hames.37According to McGaughey,they "tried to put words in [his] mouth." Hames toldMcGaughey not to be "scared," and Askham "keptsaying ain't it true Willie James [Gresham] made yousign a card ...." According to McGaughey, he was"scared for [his] job and ...said yes."On cross-examination, McGaughey was asked whetherthe subject of the police investigation of the robberycame up. He agreed that it did, but said that Askham andHames "acted like they didn't believe that I got took to[the Respondent's] office."Asked whether he "indicated" to Askham that the de-tective came to his house and "people with shotguns"into his yard, the witness replied, "Oh, they come towork," obviously referring to the detectives at the Re-spondent's plant. Added McGaughey, "They [Askhamand Hames] acted like he [sic] didn't know about it."Counsel continued with further leading questionsasking whether McGaughey told Bailey and Askhamabout the "people with shotguns" in his yard. Answered:17 Hames was found to be a supervisor in the first proceeding. 238NLRB 209, 211 fn. 9408 OUR WAY. INCMcGaughey, "They acted like they didn't believe me.The detectives come to work."At this point, the transcript reads:Q. Yes or no, Mr. McGaughey.A. What's that?Q. Did you say the same thing to Mr. Askhamthe following morning?A. Oh, yes. He asked me. He said he didn't knownothing about a detective coming to work and ques-tioning me. That they were going to look into it forme.Bailey agrees that she drove McGaughey home oneafternoon after the April 28 meeting, but gives a com-pletely different version of the event. She sometimesgives employees a ride to the bus stop and, thinking thatMcGaughey was going there, offered him a ride.McGaughey accepted, saying that he had been wantingto talk to Bailey, and the latter then drove him to hishome.McGaughey started the conversation, according toBailey, by saying that he had been "spouting his mouthoff," that he really could not learn to keep it shut, andthat Willie Gresham had threatened him. On Bailey's in-quiry, McGaughey further explained that Gresham saidthere was going to be a strike, and that "anybody thatcrossed the picket line, they were going to be hurt."Gresham had a "new car the Lord have given him," fullof "guns and knives." McGaughey told Bailey, accord-ing to the latter: "Some of the union people have been tomy house with shotguns." The police were there whenthe "union people" were there, and a detective gave hima card, according to Bailey's version of whatMcGaughey said. McGaughey was afraid that Greshamwas going to burn his house down, and McGaughey'sfather told him "not to mess with Willie James." Baileyasked McGaughey whether he would sign a statement,and the latter said that he would. After leavingMcGaughey at his home, Bailey went back to the plantand instructed Askham to check into the matter.Askham corroborated Bailey's testimony that sheasked him to investigate, and called McGaughey into hisoffice the next morning. He asked McGaughey whetherthe latter felt afraid, and was told that Willie Greshamhad said that there would be guns and knives if anyonecrossed a picket line. McGaughey also said, according toAskham, "People with guns and knives in his yard wereunion related." McGaughey took a card from a detectiveout his pocket and gave it to Askham. The latter testifiedthat he replied to McGaughey with expressions of doubtthat company employees would use guns and knives, butpromised to investigate the matter. Askham further as-serted that he called the detective, learned that thematter under investigation was a burglary unrelated tothe Union or the plant, and therefore dropped thematter. The detective's card is in evidence (R. Exh. 4).2. Factual analysisa. The .4pril 28 meetingAlthough Bailey and Askham give versions of thismeeting which are different from McGaughey's, they donot deny his testimony that some of his questions incor-porated statements about the Union-such as the ques-tion why Bailey always said the Union was not winningand was not doing the Atlanta employees any good.Asked whether the Union came up at the meeting,Bailey merely answered, "Not that I recall." This is nota specific denial. The subject matter of the meeting clear-ly involved wages and working conditions, such as workuniforms-subjects of traditional concern to unions.McGaughey was a union adherent and the Respondentwas continuing to resist union representation of Tuckeremployees. It is, therefore, highly probable thatMcGaughey incorporated the Union into his questions,and I credit his unrebutted testimony that he did so.McGaughey's testimony about Bailey's responses issimilarly unrebutted in Bailey's and Aksham's generaltestimony. Given Bailey's resistance to the union move-ment established in this and prior proceedings, andMcGaughey's union-oriented questions at the meeting, itis probable that the Company would have responded asMcGaughey testified that she did. Accordingly, I creditMcGaughey that Bailey told a group of about 50 em-ployees on April 28 that she was not going to let any-body run her business, that she was tired of hearing talkabout the Union, that the Union was not "in" (atTucker), and that Tucker employees had nothing to dowith Elizabeth Street employees. She further told theemployees that she would fire anybody who engaged ina strike.b. McGaughey s interview with Bailey after theemployee meetingI have carefully considered McGaughey's appearanceon the stand, his cowboy hat, and his manner of speak-ing. It is true that his deep admiration of cowboys androdeos may tend to cause employee humor in the plant.On the other hand, the questions he directed at Bailey in-volved matters of great importance to employees whichhad caused protracted struggle with management. Al-though some employees may have laughed at him-amatter which I do not decide-there is little likelihoodthat they "intimidated" McGaughey, who was speakingin their interest. Bailey's statement that they did so is,therefore, incongruous. I conclude that Bailey's testimo-ny involves a distortion of her actual statement toMcGaughey-that he had intimidated her -and I creditMcGaughey's description of this conversation.c. McGaughey's automobile ride with Bailey andconversation with AskhamThe company witnesses continue to present distortedversions of reality. On the basis of McGaughey's testimo-ny corroborated by Askham's version of the policereport and by the detective's card in evidence, I con-clude that McGaughey was questioned by police in con-nection with a burglary, and that some of this question-400 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing took place in the Respondent's offices. There is noreason to doubt McGaughey's testimony that theseevents took place in 1980, and I so find. They are, there-fore, removed in time from McGaughey's automobile,ride with Bailey and subsequent conversation withAskham, which happened in May 1981.Nowhere does McGaughey testify that the actualevents of 1980 involved "union people with shotguns inhis yard." And, although the Respondent's counsel stren-uously tried to get McGaughey to testify that he told thisto Bailey, the record does not disclose any such admis-sion. Moreover, it is incredible that McGaughey, a unionprotagonist, would have protested to Bailey about al-leged union threats to his own well-being which had oc-curred in a prior year. It is also incredible, for the samereason, that Gresham would have threatenedMcGaughey about crossing a picket line. At the April 28meeting, only a few weeks before the car ride in May,McGaughey spoke up for the employees to such anextent that he was chastised by the company president.I credit McGaughey's specific denial that he toldBailey that Gresham had "harassed" him into signing aunion card, his denial that Gresham actually did this, andhis affirmation that Bailey "kept asking" him whetherGresham did so. What actually happened was a generaldiscussion between Bailey and McGaughey about theburglary investigation, about which Bailey must havehad prior knowledge. It is unbelievable that the companypresident did not know that the police had come to herown plant to investigate one of her own employees inconnection with a burglary. Bailey may have surmisedthat McGaughey felt insecure about this investigation-the outcome of which is not evident from the record-and may have tried to "scare" him, as he testified. Icredit McGaughey's version of the conversation in theautomobile ride, and find that Bailey asked him whetherGresham had "harassed" him to sign a union card andwhether he would sign a statement to this effect.I also credit McGaughey's testimony that Hames toldhim the next day not to be "scared," and that Askhamcontinuously asked him whether it was true that WillieGresham had made him sign a union card. I credit thetestimony of both witnesses that there was discussion ofcertain events that had taken place at McGaughey'shome. However, I reject Askham's testimony that it in-volved "union related people with guns and knives." In-stead, crediting McGaughey, I conclude that the discus-sion involved a police investigation of McGaughey con-cerning a burglary, and consider it incredible thatAskham and Hames did not know that the police investi-gated McGaughey at the plant. Askham's testimony thathe dropped the investigation after learning that the al-leged events involved a burglary, unrelated to the plant,is preposterous. The events concerning the burglary tookplace months before in 1980, and Askham knew this.Askham testified that the detective said that the matterinvolved a burglary. He did not testify that the detectivesaid that McGaughey complained to the police about unionharassment. There is nothing in this hearsay to warrantan inference that McGaughey made the same complaintto the police which, Askham asserts, he made to theCompany. Finally, McGaughey would have had noreason to give an erroneous report about union harass-ment to Askham, since he was a union adherent. Ask-ham's testimony is therefore false. When McGaughey,after repeated inquiries, told Askham and Hames thatGresham made him sign a union card, he did so, as hetestified, because he was "scared for [his] job," not be-cause he was "scared" of Gresham or the Union. I creditMcGaughey's denial at the hearing that Gresham did infact engage in any such coercion. Although he mayappear eccentric, I consider McGaughey to be a moretruthful witness than Bailey or Askham. As a currentemployee he was testifying against his own interest, afactor giving weight to his testimony. Gold Standard En-terprises, supra. Askham "dropped the investigation," notbecause the police told him about a burglary, but be-cause he could not rely on McGaughey to sign the falsestatement against Gresham which the Company wanted.The company officials attempted to confuse an ingenu-ous employee by pretending lack of knowledge of aprior event in order to create the illusion that it was acurrent event. They then combined McGaughey's proba-ble concern over the burglary with his undoubted worryabout his job which resulted from his speaking up at theApril 28 meeting and subtly tried to substitute his fearover these real matters for a purely fictional fear ofGresham. No wonder that McGaughey thought aboutseeing a psychiatrist! The Respondent's object wasclear-to create false evidence of union coercion of em-ployees by preying on the fears of a gullible employee.The Respondent's evidence resembles a scenario fromthe theater of the absurd more than it does the conductof labor relations.The foregoing considerations warrant an inference thatthe Company believed McGaughey to be vulnerable inconnection with a criminal investigation, and sought toobtain from him a false statement that another employeehad coerced him into signing a union card. In the courseof this attempt, Bailey asked McGaughey whether an-other employee had made McGaughey sign a union cardand Askham repeated the question the next day. Theseevents took place in early May 1981.J. Other Evidence of AnimusMaxey Cox, an employee at the Elizabeth Streetplant,38testified that he had a conversation in April 1981with Willard Kelly39about rumors of a pending strike.Kelly stated, according to Cox, that Company PresidentBailey had said that the employees would not get a raiseif they went on strike. Kelly testified that he supervised17 employees and that 16 of them went out on strike, butdenied hearing any rumors of the strike before it hap-pened. He also denied the statement attributed to him byCox and denied attending any company meetings con-cerning the strike. He also said he had no knowledgethat the Tucker employees had received a raise.Employee Orlando Adwaters, a member of the unionnegotiating committee, testified that during the strike theas In the former proceeding, the Board found that Cox had been dis-criminatorily laid off and suspended. 238 NLRB 209. 237a9 Kelly testified that he is the supervisor of the teardown departmentat the Elizabeth Street plant.410 OUR WAY, INC.Company obtained food for "scabs" from a "fast-food"purveyor called "Zesto's." Adwaters also stated that onJune 15, 1981, when strikers had returned to the plant,another employee, James Jones, told Kelly that he had"to crank up the Zesto's wagon." Kelly assertedly re-plied, "Well, that's all right. Your day is coming becauseevery dog has his day."Kelly admitted that he obtained lunch for nonstrikingemployees during the strike, but insisted that he paid forit. He admitted that Jones, after the strike, asked him toget some food at Zesto's for the returning employees, butdenied replying that the striking employees would "gettheirs," or that "every dog has his day." Instead, Kellytestified, he made the same offer to the returning strikersthat he did to the nonstriking employees-he would goget the food if they would supply the money. The em-ployees did not take him up on his offer, according toKelly.The General Counsel submitted this evidence as back-ground evidence of animus and did not allege any sepa-rate violations of the Act.I interpret Cox's testimony as meaning that Kelly ob-tained the food for nonstrikers rather than that he paidfor it. Cox and Adwaters were more believable witnessesthan Kelly. It is almost incredible that a supervisor in acompany wracked by labor disputes over union represen-tation, wages, and other issues resulting in a strike wouldhave had no discussions with his superiors about theseproblems which undoubtedly affected morale and pro-duction. I credit Cox and Adwaters as to the statementsattributed to Kelly.K. The Strike at the Tucker PlantThe testimony of Ford, Askham, and McGaughey es-tablish that there was a strike at both the Tucker andElizabeth Street plants in May 1981. Askham estimatedthat "approximately ten percent" of the Tucker employ-ees struck, while McGaughey's affidavit affirms thatabout one-third of these employees were on strike (G.C.Exh. 17). The Respondent's brief asserts that "many" ofthe Elizabeth Street employees were strikers (R. Br. p.18). The strike lasted about a month, and most of the em-ployees then returned to work.L. Legal ConclusionsI. The alleged independent 8(a)(1) violationsa. The alleged unlawful no solicitation/distributionrulesUnder established law, any restriction during non-working time on solicitation of employees to engage inprotected activity, and on distribution of union literatureduring nonworking time in nonworking areas, is pre-sumptively violative of the Act, absent a showing thatthe employer's special needs for maintenance of produc-tion or discipline justify an exception. Beth Israel Hospitalv. NLRB, 437 U.S. 483 (1978).On the other hand. a rule prohibiting distribution inwork areas is lawful on its face. La Marche Mfg. Co., 238NLRB 1470 (1978). Until recently, the Board held that arule prohibiting solicitation during "working time" waspresumptively valid, but that a prohibition against suchactivity during "working hours" interfered with the stat-utory rights of employees. The reasoning behind this dis-tinction was the Board's former position that the term"working hours" includes the nonworking time of breakperiods, when employees may legitimately engage inprotected activity, whereas the term "working timemeans only the time that employees are actually work-ing. The presumptive invalidity of a rule prohibiting so-licitation during "working hours," however, could be re-butted by evidence that the employer applied or commu-nicated the rule in such a way as to convey an intent topermit solicitation during nonworking time. Essex Inter-national, supra.More recently the Board has concluded that the terms"working hours" and "working time" are both ambigu-ous, and susceptible to interpretation by employees thatthey apply to periods in the workday when the employ-ees are properly not engaged in work functions, such asbreaktimes. An employer who does not intend that hisemployees misinterpret the rules in this way need onlyframe them in such manner that they clearly do notapply to breaktime and other nonworking time. There-fore, a prohibition against solicitation during "workingtime," like "working hours," is, unless clarified, presump-tively invalid. TR. W. Bearings, 257 NLRB 442 (1981).I conclude that work rule 7 was lawful on its faceunder Board law applicable at the time that Bailey madeher speech in August 1980. However, as previouslynoted, the original complaint in Case 10-CA-16207 al-leges that the Respondent's unlawful rule was promulgat-ed during Bailey's speech. The rules stated by the Re-spondent's president were significantly different from thepublished rule, although Bailey told her listeners that herstatements came from the rule. Thus, Bailey prohibitedany solicitation whatever, any solicitation on companyproperty, and/or any solicitation in another employee'swork area during working hours. All of these prohibi-tions were unlawful under Board law then in effect. Thefirst two statements were impermissibly broad, while, asto the third, Bailey failed to convey an intention that so-licitation during working hours would be permitted onnonworking time. I, therefore, conclude that the Re-spondent orally promulgated and enforced a new rule onsolicitation, or modified and enforced its old rule in anunlawful manner violative of Section 8(a)(1). TimkenCo., 236 NLRB 757 (1978).40I also conclude that the Respondent had knowledge ofthe other solicitation, not involving union activities,which took place on a widespread scale in the plantsduring both working and nonworking time. This is anecessary inference because of the supervisory involve-ment in this solicitation. Accordingly, the Respondent se-lectively applied its published rule in a discriminatorymanner so as to ban only union solicitation, in violationof Section 8(a)(1). Although discriminatory applicationof the published rule was not alleged in the complaint,the issue is closely connected to the subject matter of the40 See also Clougherty Packing Co. 244 NLRB 901 (1979); Staco, Inc.,244 NLRB 461 (1979), Transcon Lines, 235 NLRB 1163 (1978).411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint, and has been fully litigated. Timken Co.,supra.The Respondent argues that the new rule stated in itsemployee handbook is lawful under the Board's criteriain T.R.W. Bearings, supra, because the rule "clearly de-fines the phrase 'working time' as not including mealtime or break time ... ."I do not agree. The first sentence in the handbook rulecontains a broad prohibition against solicitation and dis-tribution during "working time," without defining thatphrase and without stating that solicitation may takeplace during breaktime and mealtime. The second sen-tence is also cast in prohibitory language and further re-fines the first prohibition so as to make certain that it ap-plies even though the soliciting employee is not on work-ing time, such as "lunch or on break," as long as the so-licited employee is on such time. It is only in this nega-tive language and elliptical manner that the phrase "noton working time" is defined, and it is limited to the solic-iting employee.It is true that a trained logician might deduce that thedefinition of "not on working time" means the samewhether applied to solicited or soliciting employee, andmight make the further inferential leap that solicitation ispermitted when both employees are on breaks or lunchperiods. Nowhere is this expressly stated in the new rule,however. Nowhere does the rule state when the employ-ees may engage in solicitation or distribution. Rather, ittells them when they may not do so. The third sentence,although part of it is a statement of the rule in LaMarche Mfg. Co., supra, further uses the phrase "workingtime" without explanation.I do not believe that a rule requiring training in medie-val logic as a prerequisite to its understanding can besaid to be "clarified" within the meaning of TR. W. Bear-ings. The Respondent's handbook rule is not framed inthe language of the workplace, and is not the kind oflanguage employees may be expected to understand. Thisobscurity has a tendency to interfere with employees' ex-ercise of their rights under the Act. Its coercive effect isaugmented by the fact that the Respondent utilized apurported violation of its former rule as a pretext in itsdiscriminatory discharges of three employees in the priorproceeding, and by the fact that the Respondent's presi-dent misstated and modified work rule 7 in August 1980in an unlawful manner, coupled with threats of dischargefor its violation, as I find hereinafter.With this coercive background, the Respondent faceda heavy burden in framing its 1981 rule in a mannerwhich would clearly convey to its employees when theycould engage in union solicitation and distribution ofunion materials. The Respondent failed to do so, and I,therefore, conclude that the Respondent's 1981 handbookrule is unduly broad and violates Section 8(a)(1).It is obvious that work rule 7 also fails to meet the cri-teria set forth in T.R. W. Bearings, supra, since it uses theambiguous phrase "working time" without clarification.The Respondent, however, argues that T.R.W. Bear-ings may not be applied retroactively so as to justify afinding that work rule 7 was unlawful prior to July 31,41 R. Br., p 1271981 (the date of issuance of T.R.W. Bearings), since therule was permissible under law applicable at that time.Such retroactive application of the Board's policy would,according to the Respondent, raise "serious constitution-al and equitable problems."42The Respondent cites Lil-liston Implement Co., 171 NLRB 221 (1968), where theBoard refused to find unlawful an employer's polling ofits employees' union sympathies under circumstanceswhich were lawful at the time under the Board's criteriain Blue Flash Express, 109 NLRB 591 (1954), but whichdid not include a secret ballot and were therefore unlaw-ful under the Board's later rule at the time of litigation,as stated in Struksnes Construction Co., 165 NLRB 1062(1967). The Board refused to apply the Struksnes ruleretroactively in Lilliston, "[i]n the absence of any circum-stances dictating a contrary course," including the factthat the employer had not committed any other unfairlabor practices. Lilliston Implement Co., supra, 171NLRB 221 at 225.The Respondent also relies on the decision of theCourt of Appeals for the Eighth Circuit partially deny-ing enforcement of the Board's Order in Drug PackageCo., 228 NLRB 108 (1977), enfd. in part 570 F.2d 1340(8th Cir. 1978). In that case the administrative law judgerecommended a bargaining order on the authority ofSteel-Fab, 212 NLRB 363 (1974), and the Board, whichhad thereafter issued its decision in Trading Port, 219NLRB 298 (1975), ordered retroactive bargaining on therationale of the latter case. The court's disagreementwith this remedy was predicated on its opinion that therehad never been an 8(a)(5) violation in the first place, andon the fact that the employer had rejected the union'soffer of reinstatement of strikers, relying on the Steel-Fabdoctrine that, if a bargaining order did issue, it would beprospective only. The Board considered the strikers tobe unfair labor practice strikers entitled to reinstatement,with the employer subject to "substantial backpay liabil-ity." "It would be fair to assume," the court stated, "thatthe Company, had it known of the possibility of thesepenalties, might have given the Union's offer greaterconsideration." Accordingly, the Eighth Circuit deniedenforcement of this portion of the Board's Order (570F.2d 1340 (1978)).The Charging Party, on the other hand, relies onDeluxe Metal Furniture Co., 121 NLRB 995 (1958),where the Board dismissed a representation petition on arevised contract-bar policy, with the statement that to"allow the instant proceeding as an exception withoutpermitting a similar exception to all pending cases wouldbe inequitable.... The judicial practice of applyingeach pronouncement of a rule of law to the case inwhich the issue arises and to all pending cases in what-ever stage is traditional and, we believe, the wiser courseto follow" (id., 121 NLRB at 1006-1007).The issue posed by these contrasting views has beenconsidered in numerous cases and articles.43It is mani-42 R. Br. pp. 126-129.43 NLRB v. Bell Aerospace Co., 416 U.S. 267, 294 (1974); SEC v. Chen-ery Corp., 332 U.S. 194, 203 (1947); NLRB v. Majestic Weaving Co., 355F.2d 854, 860-861 (2d Cir. 1966); NLRB v. A.P. W. Products, 316 F.2d 899(2d Cir. 1963); NLRB v. Teamsters, 22. F.2d 343 (8th Cir. 1955); Davis,Administrative Law Treatise § 17.08.412 OUR WAY, INC.festly beyond the scope of this decision to survey theentire field. Instead, I rely on the recent summary by theCourt of Appeals for the Eighth Circuit which, after set-ting forth the Board's authority to announce new rules oflaw in adjudicatory proceedings, stated as follows: "Indeciding whether to exercise that power, however, theBoard must weigh the benefits to be achieved by thenew interpretation of the law against the detrimental ef-fects of retroactive application of the new rule." DrugPackage Co. v. NLRB, supra, 570 F.2d 1340, 1346, fn. 5.Consideration of two cases will illustrate the Board'sapproach to this problem. In Perma Vinyl Corp., 164NLRB 968 (1967), a bona fide purchaser acquired an en-terprise with knowledge of the predecessor's unfair laborpractices. Under applicable law at that time,44the pur-chaser was not responsible for remedying the unfairlabor practices of the predecessor. The Board reconsid-ered the matter, and, balancing the equities, concludedthat in such circumstances a successor should be held re-sponsible for remedying the predecessor's unlawful con-duct. However, it deemed a requirement of full remedialaction on the part of the successor in the case at bar tobe "inequitable," since there was no such requirementunder applicable law at the time of the transaction.Nonetheless, since the successor was still doing the samework, the Board held that a requirement of reinstatementof the discriminatees "would plainly serve a salutary pur-pose, without subjecting [the successor] to any unfairburden," and so ordered (id., 164 NLRB at 970).Finally, prior to Laidlaw Corp., 171 NLRB 1366(1968), enfd. 414 F.2d 99 (7th Cir. 1969), the Board hadissued decisions stating or implying that the right of eco-nomic strikers to reinstatement was determined at thetime of application therefor, and, if a replacement heldthe position at that time, the striker was thereafter enti-tled only to nondiscriminatory treatment. The Board'sreconsidered view, as set forth in its decision, was thatsuch strikers were entitled to reinstatement to fill posi-tions left by departing permanent replacements, absent alegitimate and substantial business justification for failingto do so. In imposing this burden on the employer, de-spite the fact that it represented a change in prior law,the Board stated that former practice was "inherently de-structive of employee rights," and noted that the em-ployer in fact was discriminatorily motivated (id., 171NLRB at 1369).On appeal, the Court of Appeals for the Seventh Cir-cuit considered the employer's argument that impositionof backpay liability was improper because revised Boardpolicy was being applied to conduct which was lawful atthe time it was performed. The court, however, acceptedthe Board's argument that, unless the disadvantagedstrikers were compensated, they would have been penal-ized for exercising statutorily protected rights, and theeffect of discouraging such exercises would not be com-pletely dissipated. Accordingly, the Board's order wasenforced. Laidlaw Corp. v. NLRB, supra.In application of these principles in the instant case,we first note that the amended complaint in Case 10-CA-16207 in effect alleges the illegality of work rule 74 Syms Grocer Co. 109 NLRB 346 (1954).since March 6, 1980.45Although I have heretoforefound that the Respondent promulgated an unlawful ruleand/or modified work rule 7 in an unlawful manner, inBailey's speech on August 22, 1980, and that the Re-spondent's 1981 handbook was unlawful under theT.R. W. Bearings doctrine, these findings do not resolvethe alleged illegality of work rule 7 since March 6, 1980.Retroactive application of T.R. W. Bearings would clearlyresult in such a finding. In the language of the Court ofAppeals for the Eighth Circuit in Drug Package, wouldthe benefits achieved by such retroactive application out-weigh the detrimental effects?The Board has already adopted the former administra-tive law judge's characterization of this Respondent asan employer with "profound antiunion animus." OurWay, Inc., supra, 238 NLRB at 227. The facts in this pro-ceeding can only serve to emphasize that judgment, andto underline the Respondent's adamant opposition to thebasic policies of the Act. One of the Respondent's princi-pal tools in its efforts to thwart the statutory rights of itsemployees is the use of work rules. Thus, it maintainedan unlawful no-solicitation rule in 1978, and used it as apretext in the unlawful discharge of three employees asdelineated in the last decision. It then changed the writ-ten version of the rule so as to conform to Essex Interna-tional, but then, on the emergence of union activity atthe Tucker plant, promptly issued an oral modification ofthat rule which was unlawful-and, as I find hereinafter,again utilized such rule as a pretext in the unlawful dis-charge of still another employee (Skidmore). Finally, onissuance of the Board's T.R. W. Bearings decision, the Re-spondent again purported to comply with Board law, butagain evaded it.On this record, it is fair to say that the Respondent hasdemonstrated a proclivity to utilize work rules to violatethe Act. The Respondent bears no resemblance to thelaw-abiding employer in Lilliston, cited by the Company.Protection of the rights of its employees would be aidedby determination of all aspects of its unlawful conduct,and, accordingly, would be beneficial.On the other hand, the Respondent will suffer no fi-nancial detriment whatsoever. Unlike the employers inPerma Vinyl, Laidlaw, and Drug Package, retroactive ap-plication of the Board's new rule in TR. W. Bearings willnot require the Respondent to reinstate any employee orto pay any backpay. It will merely require that a publicrecord more fully disclose the Respondent's unlawfulconduct. Since the Board with judicial approval imposedfinancial requirements on the employer in Laidlaw byretroactive application of a new rule, a fortiori it shoulddo so in the instant case where no financial burden isbeing imposed. Accordingly, by retroactive applicationof T.R. W. Bearings, I find that, as alleged, the Respond-ent maintained an unlawful no-solicitation rule sinceMarch 6, 1980.4, The 10(b) period for the charge in that case.413 DECISIONS OF NATIONAL LABOR RELATIONS BOARDb. Additional allegations of unlawful interference.restraint, or coercionI further conclude that the Respondent violated Sec-tion 8(a)(1) of the Act under established Board law bythe following acts and conduct:I. On or about August 22, 1980, by Bobbie Bailey tell-ing employees that anyone violating an oral rule againstsolicitation (which was unlawful) would be fired, thatshe would shut down the plant before she would let theUnion come in, that the Union could not compel her togive anything to employees, and that there would be nounion at Tucker. The latter two statements were unlaw-ful because they conveyed to employees an impression ofthe futility of their union activities.462. On or about August 29, 1980, by Charles Askhamasking an employee whether she had been handing outunion cards and whether she had been doing so duringlunch periods.3. On or about April 28, 1981, by Bobbie Bailey tellingemployees that she would fire anybody who engaged ina strike.4. On or about May 11, 1981, by Bobby Bailey, and onMay 12, by Charles Askham, asking an employee wheth-er another employee made him sign a union card, and so-liciting an employee to make a false accusation of coer-cion by another employee in connection with the signingof union cards.47Glazers Wholesale Drug Co., 209 NLRB1152, 1156 (1974).2. The alleged violation of Section 8(a)(3)-Betty J.SkidmoreAs recounted above, Skidmore steadily improvedduring about 3 years of employment to the point whereshe was rated a "very good" employee in early 1980. InAugust 1980 she became one of the leaders of the unioncampaign at Tucker, spoke to fellow employees, and ob-tained about 25 signed cards. She was discharged onAugust 29, 1980, assertedly because of violation of workrule 7-"Soliciting."In the former proceeding, the Board adopted the find-ing of the administrative law judge that the Respondentdiscriminatorily discharged three employees, despite theCompany's contention that they had "harassed" otheremployees to take union cards and patches and had"interfered" with production. When one of the three(Grier) asked Bailey to explain what she meant by "inter-fering" with other employees, Bailey refused to give anexplanation. Our Way, Inc., 238 NLRB 209 at 226 (1978).Although the Respondent now asserts that soliciting inviolation of work rule 7 was the reason for Skidmore'sdischarge, Company Vice President Askham said thatthe personnel department informed him that Skidmorehad "harassed or intimidated" another employee-lan-guage similar to Bailey's in the former proceeding. Fur-ther, Askham admitted that the only discharges or disci-pline of employees under work rule 7 were for union so-46 Bailey's statements that the Union could not compel her to giveanything to employees, and that there would be no union at Tucker, areriot alleged in any of the complaints. However, they are closely related tothe issues in the proceeding and were fully litigated. Accordingly, find-ings on these statements are warranted under established law.47 The latter finding is not specifically alleged. See fn. 46, ibid.licitation, despite massive evidence of other types of so-licitation during working time. Indeed, the only time thatthe Respondent called an employee meeting about solici-tation was after it learned about the union campaign atTucker. Nor did Askham know why a first offense forsoliciting was so heinous an offense that it required dis-charge, unlike other elements in the Respondent's pro-gressive discipline system. The Respondent's reliance onBowman's testimony and her affidavit48give it no assist-ance for reasons set forth above.The disparate and selective nature of the Respondent'sapplication of work rule 7 clearly shows that it was di-rected at union solicitation and no other. Under estab-lished law this constitutes evidence of discriminatory mo-tivation. This evidence is augmented by the disparate se-verity of the penalty of discharge and by its undulyharsh nature, for a first offense of solicitation. The Re-spondent's "profound" union animus, already establishedin the former case, may be relied on as evidence in thisproceeding.49It is augmented by further evidence ofanimus herein.For these reasons I find that the Respondent discrimin-atorily discharged Betty J. Skidmore on August 29, 1980,because of her union activities, in violation of Section8(a)(3) and (1) of the Act.3. The alleged violations of Section 8(a)(5)a. The Respondent's refusal to bargainThe pleadings in Case 10-CA-16809 establish that be-ginning on September 25, 1980, and continuing thereaf-ter, the Union requested bargaining in the unit as clari-fied by the Regional Director's decision, including theTucker plant, and that the Respondent refused to do so.The Respondent asserts its willingness "to bargain inregard to the Elizabeth Street employees pursuant to theoriginal certification." However, it contends that it isunder no obligation to bargain concerning the Tuckeremployees because the Regional Director's unit clarifica-tion decision "was based upon clearly erroneous findingsof fact and even more erroneous conclusions of law."50The Company argues "special circumstances" whichrequire review of the Regional Director's decision. Thus,it contends that "the Union admittedly condtcted an un-successful organizing drive in the late summer and earlyfall of 1980" among the Tucker employees, and latercalled for a strike (in May 1981) which was joined by"only about 10 percent" of the Tucker employees, al-46 The similarity between Bowman's statement about Skidmore andthe statement which the Respondent tried to get from McGaughey aboutGresham is obvious. However, no finding is made concerning the cir-cumstances surrounding Bowman's execution of her affidavit.49 J P. Stevens & Co. v. NLRB, 638 F.2d 676 (4th Cir. 19BO), enfg. asmodified 245 NLRB 198 (1979); NLRB v. Clinton Packing Co., 468 F.2d953 (8th Cir. 1972), enfg. as modified 191 NLRB 879 (1971). The Re-spondent argues that its former unfair labor practices should not be reliedon because they occurred in 1976 and 1977 and "are positively gray withage" (R. Br., p. 8). However, in the J. P. Stevens case, the Board wentback 14 years to make a similar inference. J. P. Stevens A Co, supra, 245NLRB 198 at 215."'" R. Br., p. 11.414 OUR WAY, INC.though "many" of the Elizabeth Street employees werestrikers. sThe Respondent characterizes these events as "con-tinuing expressions of disinterest" in the Union by theTucker employees, and claims that the Board's approvalof the Regional Director's decision denied Tucker em-ployees the right of choice guaranteed them under theAct.52The Respondent then engages in extended argumentseeking to establish that (1) the Regional Director madeerroneous factual findings, (2) the Company's Tuckerplant is not substantially the same as its preexisting oper-ation at the Elizabeth Street facility, (3) a substantial per-centage of the Tucker employees are not transfereesfrom Elizabeth Street, and (4) the Tucker plant is not anaccretion to the Elizabeth Street unit.53None of these arguments has merit. The Respondent'sargument against the Regional Director's decision in theunit clarification proceeding were or could have beenraised in that proceeding. The Respondent requestedreview of that decision and its request was denied by theBoard. Accordingly, pursuant to Section 102.67(f) of theBoard's Rules and Regulations, those issues may not berelitigated in this proceeding. Heidelberg Eastern, Inc.,235 NLRB 1523 (1978). The Respondent's argument thatthe Union's campaign at Tucker was "admittedly unsuc-cessful" is vague and without evidentiary support. Itsonly other argument alleges a stated percentage ofTucker employees who joined the strike in May 1981-as to which the evidence is conflicting. Whatever thepercentage, it did not serve as an objective considerationto support a good-faith doubt that the Tucker employeesdid not wish the Union as their representative, since "anemployee's decision not to support a strike does not es-tablish that he or she has rejected the Union as his or hercollective bargaining representative." Pennco, Inc., 242NLRB 467, 469 (1979).54Even if the Respondent had established failure ofTucker employees to support the Union, such evidencewould not assist the Respondent's position because anysuch failure could only have taken place in the contextof the Respondent's unfair labor practices at the Tuckerplant and, therefore, could not be relied on as objectiveevidence of loss of majority status established by the cer-tification and its amendment. Pioneer Inn, 228 NLRB1263 (1977), enfd. 578 F.2d 835 (9th Cir. 1978). Further,even without the presumption of majority status at theTucker and Elizabeth Street plants established by theclarified certification, the Respondent's present andformer unfair labor practices have been so "outrageous"and "pervasive" that their coercive effect cannot beeliminated by traditional remedies. For example, as morefully discussed hereinafter (subsec. (b)), the Respondenthas disobeyed the Board's former order that it supplyemployment and wage data to the Union. Together withthe Respondent's former and current unfair labor prac-tices, this recalcitrance warrants a bargaining order even'1 Ibid., pp. 17-19. The Respondent's statement that 10 percent of theTucker employees joined the strike is based on Askham's testimony.McGaughey stated that about one-third of the employees engaged in thestrike.52 Ibid.":. Ibid. pp. 19-44.s4 See also Pepsi-Cola-Dr. Pepper Bottling Co.. 219 NLRB 1200 (1975).in the absence of majority status. NLRB v. Gissel PackingCo., 395 U.S. 575 (1969).It is settled law that, after expiration of a certificationyear, a certified union enjoys a rebuttable presumption ofcontinuing majority status. "An employer may rebut thispresumption by affirmatively establishing that the unionhas, in fact, lost its majority status, or that it had suffi-cient objective bases for reasonably doubting the Union'scontinuing majority status ..." (Pennco, Inc., id.) TheRespondent has not met either of these criteria. Accord-ingly, since it admits that it refused to bargain with theUnion in the unit as clarified, it thereby violated Section8(a)(5) and (1) of the Act.b. The Respondent's unilateral change in the policy onabsenteeism and tardinessAs described above, the Respondent implemented astricter policy on tardiness and absenteeism, including ab-senteeism because of illness, without notifying the Union.It has long been established that a sick leave plan is aterm or condition of employment, and that an employerwith an obligation to bargain over such plan violatesSection 8(a)(5) by unilaterally changing such a plan with-out bargaining with the employees' representative.NLRB v. Katz, 369 U.S. 736 (1962). More recently, theBoard with judicial approval has concluded that an em-ployer violated Section 8(a)(5) by unilaterally institutingand enforcing a written discipline system without firstbargaining with the union. Electri-Flex Co., 228 NLRB847 (1977), enfd. as modified 570 F.2d 1327 (7th Cir.1978). This is what the Respondent did in this case, andthe same principles apply.As set forth in the factual discussion above, the Re-spondent argues that (1) the Union acquiesced in thestricter guidelines and (2) the Company did not conceal,but rather disclosed its new policy to the Union bymeans of letters to an agent of the Board. These argu-ments are invalid for reasons already given. The Compa-ny actually supplied the Board with two different ver-sions of the new rules. The Respondent additionallyargues that an employer is free, absent discrimination, tochoose more efficient ways to enforce its workplacerules, citing Rust Craft Broadcasting of New York, 225NLRB 327 (1976), and notes that there is no complaintallegation that its altered rules were discriminatory. TheCompany points to the fact that its published rule impos-ing discipline for absenteeism (G.C. Exh. 4, rule 3) wasnot changed-only the secret rule which decided at whatlevels more stringent discipline would be imposed.The Respondent's reliance on Rust Craft is misplaced.In that case an employer installed timeclocks because theemployees' recording of their time had been slipshod. Asthe Board pointed out, however, the employer did notinitiate "new and more stringent rules." Although itchanged a "mechanical procedure" for recording the em-ployees' time, the rule itself "remained intact" and thechange was "inconsequential" for those employee whohad conscientiously recorded their time in the past. It isobvious that this not the case herein-the Employer'srule specifying the level of absenteeism at which disci-pline would be imposed was changed to the employees'415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetriment. The Company's contention that this secretchange was not really a change in rules is sophistical. Itsargument in the name of efficiency was answered by theCourt of Appeals for the Seventh Circuit in the follow-ing language (Electri-Flex Co. v. NLRB, 570 F.2d at1333):While it is true that the Act does not take from theemployer the right to enforce reasonable rules forthe conduct of the business and to take disciplinaryaction against employees who either violate therules or are generally not suitable for efficient pro-duction ...it is equally true that the institution ofa new system of discipline is a significant change inworking conditions, and thus is one of the mandato-ry subjects for bargaining under the provisions ofSection 8(d) of the Act, included within the phrase"other terms and conditions of employment .. .."I therefore conclude that the Respondent, by unilater-ally changing its rules governing absenteeism and tardi-ness, and by instituting and enforcing a new disciplinesystem without first bargaining with the Union, therebyviolated Section 8(a)(5) and (1) of the Act.The General Counsel and the Charging Party arguethat the Respondent violated the Act not only because ofits unilateral change of the rule, but also because it failedor refused on request to give this information to theUnion. It is clear that this is factually correct, and theBoard with judicial approval has concluded that an em-ployer's refusal to supply such information violates Sec-tion 8(a)(5) and (1). East Coast Equipment Corp., 229NLRB 825 (1977), enfd. sub nom. NLRB v. Steco Sales,Inc., 98 LRRM 2438 (3d Cir. 1978).The complaints allege only a unilateral change in therule, not a refusal to supply information concerning it.However, the Board has previously ordered the Re-spondent to supply "employment and wage data" re-quested by the Union. Our Way, Inc., supra, 247 NLRB1441, 1445. I conclude that the Respondent, by its failureto inform the Union about its new policy on absenteeism,on the latter's request, thereby violated the Board's priororder. I also note that the issue of whether the Unionfailed to supply information on the new rules is closelyrelated to the question of whether it in fact had newrules, and that the former issue was thoroughly if notvigorously litigated at the hearing. Accordingly, underestablished law, I conclude that the Respondent also vio-lated Section 8(a)(5) and (1) by refusing on request tosupply information relating to its employees' conditionsof employment.c. The discharge of Larry GrierAs described above, Grier was discharged on Febru-ary 10, 1981, pursuant to the Respondent's new policy ondiscipline which was unlawfully instituted and enforced.The Board has concluded with judicial approval that dis-cipline imposed under such circumstances violates Sec-tion 8(a)(5) and (1). Boland Marine Co., 225 NLRB 824(1976), enfd. 562 F.2d 1259 (5th Cir. 1977),5- and I makethe same finding with respect to the discharge of Grier.5s See also GasAa Tape. 241 NLRB 686 (1979).d. The wage and benefit increase to Tucker employees1. The complaintThe complaint in Case 10-CA-16809, as amended, al-leges that the Respondent on November 14, 1980, unilat-erally gave an increase in wages and fringe benefits to itsTucker employees and thereafter, on December 4, 1980,refused to honor the Union's request to bargain concern-ing this matter, thus violating Section 8(a)(5) and (1).The complaint was predicated on a charge filed onMarch 24, 1981 (G.C. Exh. I(v)).2. Factual summaryAs described above, the Respondent gave annual raisesto employees performing the same job at all of its plantsbased on a market survey. It continued these plans inearly 1980, but stopped planning for an increase to Eliza-beth Street employees after the bargaining began in April1980. In August, after commencement of the union cam-paign at Tucker, the Company posted a notice statingthat Tucker employees would get a raise in November.A raise in wages and an increase in fringe benefits weregiven to the Tucker employees on November 14. At theDecember 4 bargaining session, the Union demanded thesame increases retroactively for the Elizabeth Street em-ployees, and agreed to waive the filing of an unfair laborpractice charge if the Respondent did so. The Companyrefused, saying that such matters had to be negotiated.3. The General Counsel's positionThe General Counsel relies initially on an opinion ofthe Court of Appeals for the District of Columbia Cir-cuit which had previously adjudged an employer to be incontempt, and where the employer thereafter filed amotion to dissolve the court's order. NLRB v. BlevinsPopcorn Co., 659 F.2d 1173 (D.C. Cir. 1981).56 In thebargaining which followed the initial contempt proceed-ing, the employer withheld wage increases which hadcustomarily been given on a merit basis in December.The Special Master, interpreting NLRB v. Katz, supra,stated that "an employer could not unilaterally continuepre-existing discretionary wage increases during thecourse of negotiations." The court commented as fol-lows:In Katz the Supreme Court held that an employercannot unilaterally change conditions of employ-ment during the course of negotiations with aunion; if the company decides to alter a preexistingpractice, it must give the union an opportunity tobargain over the change. The Court applied thisprinciple to distinguish between automatic wage in-creases to which the employer has already commit-ted itself and wage increases that are "in no senseautomatic, but [are] informed by a large measure ofdiscretion." 369 U.S. at 746, 82 S. Ct. at 1113. Theemployer would be required to grant the automatic56 The court had previously enforced the Board's bargaining order.Blevins Popcornr Co., 218 NLRB 689 (1975), enfd. 547 F.2d 706 (DC. Cir1977), cert. denied 434 U.S. 854 (1977).416 OUR WAY, INC.wage increase unless it notified the union that itwished to make a change in the existing conditionsof employment and gave the union an opportunityto bargain over the change. However, the employercould not unilaterally grant a nonautomatic, discre-tionary wage increase since "[t]here simply is noway in such a case for a union to know whether ornot there has been a substantial departure from pastpractice... ." Id. Thus the union could "insist thatthe company negotiate as to the procedures and cri-teria for determining such increases." [659 F.2d at1189.]The court noted that although the timing of the increaseswas apparently automatic, there was a discretionary ele-ment in that the amount of the increases depended oneach employee's classification. The court stated that theemployer would be required to bargain over this discre-tionary matter, and remanded the case to the SpecialMaster for further findings. The General Counsel, there-fore, argues that the Respondent herein was obligated tobargain with the Union over the size of its annual wageand benefit increase at Tucker, and violated Section8(a)(5) and (1) by refusing to do so.The General Counsel additionally relies on a casewhere the Board held with judicial approval that the em-ployer had engaged in an unlawful refusal to bargain,and where the employer's refusal to grant a retroactivepay increase to employees represented by the union,equivalent to an increase which had been granted to un-represented employees, was violative of the Act. Clear-water Finishing Co., 254 NLRB 1168 (1981), enfd. asmodified 670 F.2d 464 (4th Cir. 1982). The Board adopt-ed the finding that the employer's "object in denying ret-roactivity of pay equivalency to the employees in thebargaining unit was to create dissatisfaction with theUnion on the part of those employees and thus furtherdrive a 'wedge' between them" (id., JD at pp. 12-13).The General Counsel relates this to the refusal of theRespondent herein to grant the same wage and benefitincrease to the Elizabeth Street employees which itgranted to those in the Tucker plant.Finally, the General Counsel relies on Eastern MaineMedical Center v. NLRB, 658 F.2d (Ist Cir. 1981), enfg.253 NLRB 224 (1980). In that case the employer'sformer practice had been to grant wage increases to itsemployees based on annual wage surveys, which thecourt found was an established condition of employment.Following such a survey in 1977, the employer grantedincreases to all employees except those in the bargainingunit, and the Board affirmed the administrative lawjudge's finding that the employer had thereby discrimi-nated against the bargaining unit employees in violationof Section 8(a)(3) and (1). The court rejected the em-ployer's arguments that it had to freeze the wages of thebargaining unit employees in order to maintain the statusquo and avoid a refusal-to-bargain charge, and that thewithheld increase was a legitimate economic weapon inbargaining. Rather, the court concluded, the withheld in-crease indicated the employer's intent to inflict a lastingpenalty on the bargaining unit employees .for their deci-sion to organize.4. Respondent's positionThe Respondent argues initially that the complaint al-legation should be dismissed because it is based on anunfair labor practice committed more than 6 monthsbefore the filing of the charge, and therefore was nottimely under Section 10(b) of the Act. The Respondentcontends that, on August 20, 1980, the Union had knowl-edge of the wage increase more than 6 months before thefiling of the charge on March 24, 1981, and that the stat-ute of limitations began to run on the former date. TheRespondent's argument is based on Ford's testimonythat, at the August 20 bargaining session, union negotia-tor Heinz said that Bailey was "all shook up" over theorganizing campaign and had "announced a raise for ev-erybody out there at Tucker." In support of its position,the Company cites Catholic Medical Center of Brooklyn &Queens, 236 NLRB 497 (1978), and Allied Products, 230NLRB 858 (1977).57In Catholic Medical Center, as pertinent, the employerhad previously suspended convention benefits for physi-cians and dentists. On March 4, 1976, it approved reinsti-tution of these benefits for all physicians and dentistsexcept those in the bargaining units. Later, on March 29,it "announced to all concerned" the "implementation ofthis policy" (236 NLRB at 449, 501). This announcementwas outside the 10(b) period. The Board, in agreementwith the administrative law judge, concluded that the an-nouncement was the event that started the running of thestatute, and, accordingly, dismissed the allegation.In Allied Products, as relevant, the company had an es-tablished practice of wage reviews and merit increaseson the employee's anniversary date. One employee noti-fied the union that she had not received her merit in-crease. This notice was outside the 10(b) period. Later,at a bargaining session, the union was told there wouldbe no wage reviews, and other employees thereafterfailed to receive their increases within the 6-monthperiod preceding the filing of the charge. The date of thebargaining session was within the 6-month period of limi-tation. In its initial decision, the Board concluded thatthe suspension of the merit system was unlawful as it af-fected employees who had been denied raises during the6-month period.58On appeal, the court of appeals rea-57 R. Br., pp. 94-96.58 Former Member Kennedy, dissenting, concluded that Sec. 10(b) ap-plied. He argued that the majority opinion was based on the theory inGeneral Motors Acceptance Corp., 196 NLRB 137 (1972), enfd. 476 F.2d850 (Ist Cir. 1973), that the section did not bar the complaint becauseemployees were denied wage increases during the statutory period. Healso noted his and former Chairman Miller's dissent from this opinion andtheir rejection of the concept that there was a continuing violation eachtime an employee's wage increase was withheld. The dissenting Membersrelied on the Board's decision in Bonwit Teller, Inc., 96 NLRB 608 (1951),enf. denied on other grounds 197 F.2d 640 (2d Cir. 1952), cert. denied345 U.S 905 (1953), that an employer's decision to freeze merit wage in-creases because of the pendency of a representation petition starts therunning of the statute Member Kennedy pointed out that, although thecourt of appeals in General Motors Acceptance rejected the 10(b) defense,"it did so upon the ground that in the aggregate a number of acts com-mitted by the respondent within the limitation period indicated that therespondent 'was attempting to discredit the union by shifting full respon-sibility to it for the employees' loss of merit increases."' The dissentingopinion also notes the court's comment that General Motors AcceptanceContinued417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsoned that the first information about one employee'sdenial of an increase was not adequate notice that thecompany had suspended its established practice of wagereviews, and that the charge was therefore timely filed.NLRB v. Allied Products, 629 F.2d (6th Cir. 1977). Onremand, the Board concurred, noting the court's agree-ment with the rule that the 6-month limitation perioddoes not begin to run until the injured party has become,or should have become, aware of the respondent's un-lawful action. Allied Products, ibid, 230 NLRB 858 at859.The Respondent further argues substantively that thewage increases were completely discretionary both intiming and amount, and that there was therefore no pastpractice which it was obligated to continue with respectto the Elizabeth Street employees. The Respondent citesMosher Steel, 220 NLRB 336 (1975), which, it says, pre-sents "facts almost identical to those here."59In thatcase the employer had previously granted various typesof individual increases and general increases, involvingareas of discretion, and continued to do so during negoti-ations with the Union, over the latter's protest. The em-ployer argued that it was merely preserving the statusquo, but the administrative law judge, relying on NLRBv. Katz, supra, concluded that both the individual andgeneral increases constituted unilateral changes in em-ployment conditions violative of Section 8(a)(5) and (1).The Board concurred, noting that some of the employ-er's individual raises took place during a brief period oftime, were "massive," and departed from past practice.The Board cited elements from the record supporting aconclusion that the employer's policy was discretionary(220 NLRB at 338), and the Respondent herein cites thispassage, apparently to support its argument that its ownwage policy was discretionary. The Company concludesthat it could not lawfully have given an increase to itsrepresented Elizabeth Street employees without commit-ting "a classic Section 8(a)(5) violation."The Company then argues that its determination togive the Tucker employees a raise was a lawful decision,made in advance of the Board's denial of the request forreview of the Regional Director's unit clarification deci-sion. "Because the Tucker increase was approved, al-though tentatively in amount, prior to [the] time theUnion began organizational efforts in August 1980, theCompany could not have canceled its plans for a Tuckerraise without risking the finding of an unfair labor prac-tice once the organizational campaign began," the Re-spondent argues, citing Sinclair & Rusch, Inc., 185 NLRB25 (1970), and NLRB v. Hendel Mfg. Co., 483 F.2d 350(2d Cir. 1973).The Respondent thus concludes that the Tucker in-crease was lawful, because it was discretionary, whereasan Elizabeth Street increase was not required because nopast practice has been shown. The latter would havewas distinguishable from fonwif Teller, "where the employer committeduo unlavwful conduct during the limitations period ...." Since MemberKennedy reasoned that the facts in Allied Products were more like thosein Ronwsit Teller than like those in General Motors Acceptance, he wouldhave found that Sec I(Xb) barred consideration of the complaint allega-tion. .lied Producls, 218 Ni1RB 1246. 1247-48 (1975),9 R Br, p. 98been unlawful, because Elizabeth Street employees wererepresented by the Union.The Company contends that the Union did not insiston bargaining for the Tucker unit "prior to September25, 1981."6o The Respondent's conduct was not like thatof the employer in Clearwater Finishing Co., supra, be-cause it did not refuse to give a retroactive increase tothe represented employees, but, instead, offered to bar-gain over the matter. Its decision to grant the increase atTucker was made prior to the filing of the unit clarifica-tion petition, and the announcement of the increase (inAugust) was made before the Company had knowledgethat any union claimed to represent the Tucker employ-ees. After September 25, however, the Company did notrefuse to bargain over an equivalent retroactive wage in-crease for the Elizabeth Street employees. No discrimina-tory motivation has been established in connection withthe Tucker increase and no violation of Section 8(a)(3) inthis connection has been alleged.5. Legal conclusionsThe Respondent's argument is based on a distortion ofthe facts. Thus, the Company's contention, that it had noknowledge prior to September 25, 1980, that any unionclaimed to represent the Tucker employees, flies in theface of the record, which shows that the Union demand-ed bargaining over the Tucker employees from the be-ginning of the bargaining sessions in early 1980, and thatthe Company refused.The Respondent's posted notice of the forthcomingraise at Tucker was made in August, after the Respond-ent had learned of the union campaign and in the contextof unfair labor practices including the promulgation ofan unlawful no-solicitation rule and the discriminatorydischarge of union activist Betty J. Skidmore. Thistiming and context suggest that the posting was intendedto demonstrate to Tucker employees the superseniorityof their position over the represented employees at Eliza-beth Street and thus to denigrate the Union. The posting,however, is not alleged to be unlawful and I make nofinding concerning it.What is alleged in the complaint is that the Respond-ent unilaterally gave an increase to its Tucker employeeson November 14 and refused to bargain concerning thison December 4. The Respondent concedes that theUnion demanded bargaining over the Tucker unit onSeptember 25. The Company's obligation to bargain overTucker, therefore, arose on that date at the very latest."It is well settled that where an employer establishes anew operation which constitutes an accretion to an exist-ing bargaining unit, the employer's refusal to include thenew operation in the bargaining unit upon the bargainingrepresentative's request is a violation of Section 8(a)(5)and (1) of the Act." Universal Security Instruments, 250NLRB 661, 670 (1980), enfd. as modified 649 F.2d 247(4th Cir. 1981).The Respondent nonetheless proceeded to implementthe wage and benefit increase after its bargaining obliga-tion began. Its argument that it was required to do so be-6o Id. at p. 101.418 OUR WAY, INC.cause of the August announcement of the raise is incor-rect, and its reliance on Sinclair & Rush and Hendel,supra, is misplaced, as those cases contain only inappositedicta on the issue herein. On the contrary, the Respond-ent was obligated to bargain with the Union over theTucker raise and over the amount. The Company con-cedes that the amount was "tentative" at the time of theAugust announcement. As the court stated in BlevinsPopcorn, supra, this was a discretionary issue as to whichthe Respondent had a bargaining obligation. According-ly, its granting of the raise without satisfying that obliga-tion constituted a violation of Section 8(a)(5) and (I), andso I find.The record is also clear that union negotiator Heinzdemanded bargaining over the Tucker employees at theDecember 4 bargaining session, noting that the RegionalDirector's decision had included them. The company ne-gotiator refused, saying that this was not the Board's de-cision. Accordingly, as alleged in the complaint, the Re-spondent again violated Section 8(a)(5) and (1) of theAct, and I so find.The union negotiator demanded an equivalent retroac-tive raise for the Elizabeth Street employees, and, afterhearing the Company's professed fears of an unfair laborpractice charge, agreed to waive the filing of same. Thecompany representative asked whether the granting ofsuch benefits would result in a contract. This questionwas not an offer, and, if such, and if accepted, wouldhave required the Union to accept a disadvantageousresult on many other issues which separated the parties.Accordingly, the Union declined. The company repre-sentative then said that the issue of a retroactive equiva-lent increase for the Elizabeth Street employees had tobe the result of negotiation. The Respondent argues thatthis was not a refusal to bargain over the issue. Howev-er, it clearly constituted a refusal to grant the request,and again tended to denigrate the Union in the eyes ofthe Elizabeth Street employees. The Tucker increase hadalready been granted and the disaffection which it pro-duced at Elizabeth Street is graphically portrayed in therecord.The Respondent's conduct, therefore, falls within therationale of Clearwater Finishing Co., and Eastern MaineMedical Center, supra. Although the failure to grant anequivalent raise to the Elizabeth Street employees wasnot alleged as a separate violation, it is closely related tothe complaint allegation and was thoroughly litigated.Accordingly, I find that by failure to grant this requestthe Respondent additionally violated Section 8(a)(5) and(I) of the Act.6'The Respondent's 10(b) defense is similarly withoutmerit. The alleged unfair labor practice was not the an-nouncement in August 1980 of a forthcoming raise atTucker. Rather, it was the unilateral implementation ofthe raise on November 14, 1980, and the refusal toextend it to Tucker on December 4. These events obvi-ously took place less than 6 months prior to the filing ofthe charge on March 24, 1981.Assuming arguendo the truth of Ford's testimony thatHeinz said on August 20 that Bailey had announced a6' I make no finding on whether this conduct also violated Sec.8(a)(3).raise at Tucker, Heinz had no way of knowing that theCompany would refuse to bargain over the matter infuturo. According to the Company itself, no bargainingdemand was made until September 25, and its August an-nouncement of the raise was perfectly lawful. If so, thenhow did Heinz' knowledge of it constitute knowledge ofan unlawful act, with or without the period of limitation?I conclude that the Union's knowledge of the Augustannouncement-if indeed it did know-at most constitut-ed ambiguous information, like the first notice of one em-ployee's denial of a merit raise in Allied Products. I fur-ther note that the Company engaged in other conductwithin the limitation period which tended to discreditthe Union, and I, therefore, reject the 10(b) defense forthe additional reasons set forth in the court's decision inGeneral Motors Acceptance Corp., supra.In accordance with my findings above, I make the fol-lowingCONCL USIONS OF LAWi. Our Way, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. International Brotherhood of Firemen and Oilers,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. By engaging in the following conduct, the Respond-ent committed unfair labor practices in violation of Sec-tion 8(a)(1) of the Act:(a) Maintaining since March 6, 1980, a written ruleprohibiting soliciting, collecting, or selling during theworking time of the soliciting employee or the workingtime of the employee being solicited, without clarifica-tion that such activities are permitted in the workdayduring periods when employees may legitimately engagein protected activities, such as breaks and lunch periods.(b) On or about August 22, 1980, orally promulgatinga new rule and/or modifying a written rule so as to pro-hibit any solicitation whatever, any solicitation on com-pany property, and/or any solicitation in another em-ployee's work area during working hours.(c) On or about July 13, 1981, promulgating a writtenrule prohibiting solicitation or distribution during work-ing time, even when the soliciting employee is not onworking time so long as the solicited employee is onsuch time, without clarification that such activities arepermitted in the workday during periods when employ-ees may legitimately engage in protected activities, suchas breaks and lunch periods.(d) On or about August 22, 1980, telling employeesthat anyone violating an oral rule against solicitation(which was unlawful) would be fired.(e) On or about August 22, 1980, telling employeesthat the plant would be shut down before the Respond-ent would let the Union come in.(f) On or about August 22, 1980, telling employeesthat the Union could not compel the Respondent to giveanything to the employees.(g) On or about August 22, 1980, telling employeesthat there would be no union at Tucker.419 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(h) On or about August 29, 1980, asking an employeewhether she had been handing out union cards andwhether she had been doing so during lunch periods.(i) On or about April 28, 1981, telling employees thatthe Respondent would fire anybody who engaged in astrike.(j) On or about May 11, 1981, and again on May 12,asking an employee whether another employee made himsign a union card, and soliciting such employee to makea false accusation of coercion by another employee inconnection with the signing of union cards.4. By discharging Betty J. Skidmore on August 29,1980, because of her union activities, the Respondentthereby violated Section 8(a)(3) and (1) of the Act.5. Pursuant to Board certification and clarificationthereof, the following unit is now, and has been at alltimes material herein, an appropriate unit for the pur-poses of collective bargaining within the meaning of Sec-tion 9(b) of the Act:All production and maintenance employees, includ-ing truck-drivers and helpers, employed by Re-spondent at its Bernina Street, Krog Street andElizabeth Street, Atlanta, Georgia and Tucker,Georgia locations, but excluding all office clericalemployees, professional employees, guards and su-pervisors as defined in the Act.6. On or about September 25, 1980, and thereafter, theaforesaid Union requested that the Respondent bargainwith it as the exclusive representative of the employeesin the unit described above with respect to rates of pay,wages, hours of employment, and other terms and condi-tions of employment.7. By engaging in the following acts and conduct, theRespondent violated Section 8(a)(5) and (1) of the Act:(a) On or about November 14, 1980, unilaterally' grant-ing an increase in wages and benefits to its Tucker em-ployees, without consultation with the Union.(b) On or about September 25, 1980, and thereafter, re-fusing to bargain with the Union as the exclusive repre-sentative of the employees in the unit described above.(c) On or about December 4, 1980, and thereafter, re-fusing to bargain with the Union over the wage and ben-efit increase described in paragraph 7(a), above.(d) On or about December 4, 1980, and thereafter, re-fusing to grant an increase in wages and benefits to itsother employees in the unit described above, equivalentto the increase described in paragraph 7(a) above, retro-active to the date of such increase.(e) On or about June 1, 1980 (effective July 1), chang-ing the Respondent's rules on discipline of employees forabsenteeism and tardiness, without notice to or consulta-tion with the Union.(f) During bargaining sessions with the Union in 1980,failing and refusing on request to give the Union infor-mation concerning the change in rules described in para-graph 7(e), above.(g) On February 10, 1981, discharging employee LarryGrier pursuant to the unlawfully changed rule describedabove in paragraph 7(e), and reemploy him withoutbackpay on May 6, 1981.8. The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.9. The Respondent has not violated the Act except asspecified herein.THE REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices, it is recommended thatit be ordered to cease and desist therefrom and take cer-tain affirmative action designed to effectuate the pur-poses of the Act. In accordance with Board practice,such order shall not be construed as requiring the Re-spondent to withdraw any wage or benefit increase pre-viously granted to employees.It having been found that the Respondent unlawfullydischarged Betty K. Skidmore on August 29, 1980, it isrecommended that the Respondent be ordered to offerher immediate and full reinstatement to her former posi-tion or, if such position no longer exists, to a substantial-ly equivalent position without prejudice to her seniorityor other rights and privileges, dismissing if necessary anyemployee hired to fill said position, and to make herwhole for any loss of earnings she may have suffered byreason of the Respondent's unlawful conduct, by payingto her a sum of money equal to the amount she wouldhave earned from the date of her unlawful discharge tothe date of an offer of reinstatement, less net earningsduring such period, with interest thereon to be computedon a quarterly basis in the manner established by theBoard in F W. Woolworth Co., 90 NLRB 289 (1950), andFlorida Steel Corp., 231 NLRB 651 (1977).62It having been found that the Respondent unlawfullydischarged Larry Grier on February 10, 1981, and reem-ployed him without backpay on May 6, 1981, it is rec-ommended that the Respondent be ordered to notifyGrier that such reemployment is without prejudice to hisseniority or other rights and privileges, and to make himwhole for any loss of earnings he may have suffered byreason of the Respondent's unlawful conduct, by payingto him a sum of money equal to the amount he wouldhave earned from the date of his unlawful discharge tothe date of his reemployment, less net earnings duringsuch period, with interest thereon to be computed on aquarterly basis in the manner established by the Board inF. W Woolworth Co., and Florida Steel Corp., supra.63It having been found that the Respondent has refusedto bargain with the Union as the collective-bargainingrepresentative of the employees in the unit describedabove, and has also refused or failed to bargain over anincrease in wages and benefits for the Respondent's em-ployees at its Tucker, Georgia plant, it is recommendedthat the Respondent be ordered to bargain with theUnion over these matters, and, if any agreement oragreements are reached, embody them in a signed, writ-ten document or documents. It also having been foundthat the Respondent has unlawfully changed its rules onemployee discipline for absenteeism and tardiness with-62 See generally Isis Plumbing Co.. 138 NLRB 716 (1962).63 Ibid See Boland Co.. and Gaska Tape, supra420 OUR WAY, INC.out bargaining with the Union, and has refused on re-quest to supply the Union with information concerningsaid rules and changes, it is recommended that the Re-spondent be ordered, on request, to bargain with theUnion concerning any such changes, and to supply theUnion with information concerning the rules andchanges in them.It has also been found that the Respondent violatedthe Act by refusing to grant to its represented employeesa retroactive increase in wages and benefits equivalent tothat which it granted to its unrepresented employees. InClearwater Finishing Co., supra, the Board approved arecommended order that the employer therein be re-quired to give its represented employees a retroactiveraise, with interest, equivalent to that which it had givento the unrepresented employees. The Court of Appealsfor the Fourth Circuit disagreed, and refused to enforcethis part of the Board's remedial order, with the follow-ing language:Finally, the Board's order that the Companygrant the proposed wage increase retroactively isbeyond the scope of its authority as set out in H. K.Porter Co. v. NLRB, 397 U.S. 99 ...(1970). As re-cently recognized by this court in Procter andGamble Co. v. NLRB, 658 F.2d 968, 988 (4th Cir.1981), H. K. Porter Co. stands for the propositionthat the Board has no authority to order agreementon mandatory subjects of bargaining. It is more thanclear here, that whether the proposed wage increasewould have retroactive application was an elementof the collective bargaining agreement being negoti-ated at the time of the violations. Indeed, at onepoint during negotiations retroactivity was the onlyterm upon which agreement could not be reached.Thus, the Board had no authority to order agree-ment on that term.The Board cites several cases which purport tolimit the application of the rule in H. K. Porter tocases involving violations of § 8(a)(5). However, thecited cases do not involve a Board order which re-quires agreement on a term about which negotia-tions had taken place. We think that the rule of H.K. Porter applies equally to orders requiring agree-ment on subjects of bargaining in cases arisingunder § 8(a)(l) and 8(a)(5). [Clearwater Finishing Co.v. NLRB, supra, 670 F.2d at 468.]However, in Eastern Maine Medical Center, supra, theemployer therein also gave a wage increase to unrepre-sented employees, and this also became "an element ofthe collective bargaining agreement being negotiated.." (Clearwater Finishing Co., id). See 253 NLRB 224at 254. The Board affirmed a finding that this constitutedviolations of Section 8(a)(3) and (5) and, as in Clearwater,approved an order requiring the employer "to make ap-plicable to such [represented] employees the increasedwages and benefits generally granted by Respondent toits unrepresented employees ...together with interest"(id., 253 NLRB at 250).The Court of Appeals for the First Circuit enforcedthis portion of the Board's remedial order together withthe remainder thereof, in part with the following lan-guage:EMMC does not dispute that but for the pres-ence of the union it would have granted the nursesboth the 1976 and 1977 pay raises, yet at no timethrough the end of the negotiations was it willing tooffer these sums to the union. Not only did the hos-pital fail to offer the pay raises retroactively, a prac-tice we held to violate § 8(a)(3) when coupled withbad faith bargaining ...but it failed to offer, onany terms, more than a fraction of the wages lost bythe nurses as a result of their decision to organize.Thus, while suspending any increase until the closeof negotiations, and thereby causing wages for someregistered nurses to fall behind those of graduatenurses, EMMC also proposed to deny the greaterpart of the increase permanently to bargaining unitemployees. Magnifying this effect, beginning afterthe election and continuing through bargaining,EMMC announced and implemented a cornucopiaof fringe benefits for non-unit employees. ...The ALJ justifiably concluded that this conductbelied a desire merely to bring pressure on theunion to make concessions and evinced an intent toexact a lasting penalty upon the nurses for their de-cision to unionize .... [Eastern Maine MedicalCenter v. NLRB, supra, 658 F.2d 1 at 9.]In Mead Corp., 256 NLRB 686 (1981), the employerviolated Section 8(a)(5) and (1) by withdrawing a mid-term offer during negotiations at a time when it knewthat acceptance was imminent. The Board stated that thebest way to achieve the status quo ante was to requirethe employer to reinstate the offer for a specified periodof time. The Board met the argument that such a remedywas precluded by the rule in H. K. Porter by pointing outthat the employer was merely being required to reinstatea proposal which it had "formulated and voluntarily of-fered," and that it was not being required to abide by aproposal "consistently opposed by it" (id.). It may benoted that the status quo ante can never be achieved incases like Clearwater Finishing and Eastern Maine Medi-cal Center by a general bargaining order, because, as lu-cidly explained by the court in the latter case, the repre-sented employees will never catch up and achieve paritywith the unrepresented group.These cases do not present the same problem of statu-tory construction which the Supreme Court faced in H.K. Porter. In the Board's original decision in that case,the 8(a)(1) finding was derivative in nature, and waspredicated on the 8(a)(5) violation. H. K. Porter Co., 153NLRB 1370 (1965). The extended litigation which fol-lowed this decision involved the Board's authority toremedy a violation of Section 8(a)(5). By contrast, inEastern Maine Medical Center and Clearwater FinishingCo., the Board, unlike its original H. K. Porter decision,specifically found independent violations of sections ofthe Act other than Section 8(a)(5).The employers in these latter cases were merely re-quired by the Board to grant to their represented em-ployees the same wages and benefits which they had421 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"voluntarily offered" to their unrepresented employees,and which they had unlawfully withheld from theformer. Similarly, no one compelled the Respondentherein to grant an increase to its Tucker employees.Indeed, the Company insists that this action was purely"discretionary." Once having taken this voluntary step,however, the Respondent incurred an obligation to pre-vent an unlawful effect of its freely undertaken action,and this obligation could only have been satisfied bygiving its represented employees an equivalent grant.It is a misreading of Section 8(d) to conclude that theemployer's freedom to contract guaranteed by that sec-tion-which explains an unlawful refusal to bargainwithin the meaning of Section 8(a)(5)-may be used as adefense to alleged violations of other sections of the Act.The Supreme Court itself stated in H. K. Porter that the"parties' freedom of contract is not absolute," and that"[v]arious practices in enforcing the Act may to someextent limit freedom to contract as the parties desire"(supra, 397 U.S. 99). The clarification in Section 8(d) ofan employer's obligation to bargain and the SupremeCourt's explanation in H. K. Porter of an employer'squalified freedom to contract in the context of an allegedviolation of Section 8(a)(5) do not include a license toattack the rights of employees protected in Section 7 andother sections of the Act.One circuit court decision and several Board caseshave held that a retroactive, equivalent grant of wagesand benefits is the appropriate remedy in circumstancessuch as those presented by the instant case. I am boundby Board law and, accordingly, recommend that the Re-spondent be required to grant each of its Elizabeth Streetemployees an increase in wages and benefits equivalentto the increase which the Respondent granted to itsTucker employees on November 14, 1980, retroactive tothe actual date of such increase or the date of such em-ployee's date of employment, whichever is later, with in-terest thereon computed on a quarterly basis in themanner established by the Board in F. W. Woolworth Co.and Florida Steel Corp., supra.64Such increase shall notsatisfy the Respondent's additional obligation to bargainwith the Union concerning such matters, but rather shalltake place immediately, to be followed by performance,on request, of the Respondent's obligation to bargain.It will also be recommended that the Respondent berequired to post appropriate notices, and to rescind theunlawful no-solicitation rules, with notice thereof to eachemployee.The Union requests the extraordinary remedy of anaward of organizational and litigation expenses on theground that the Respondent's defense is "part and parcelof an attempt to seek review of the previous unit clarifi-cation decision," and that this defense is "patently frivo-lous and clearly meritless."With respect to organizational expenses the Board hasrequired that there be some nexus between the allegedlyextraordinary expenses and the employer's unlawful con-duct. Tiidee Products, 194 NLRB 1234, 1236 (1972). Al-though it is true that the Company refused at the outsetof the 1980 negotiations to bargain over the Tucker em-64 See generally Isis Plumbing Co., supra.ployees, the certification at the time did not includethose employees. It is also true that the Respondentagain refused to bargain concerning the Tucker employ-ees after the unit had been clarified to include them.However, the organizational campaign, whose expensesthe Union seeks to recover, began in August 1980. Atthat time, the only unlawful conduct in which the Re-spondent had engaged was maintenance of a no-solicita-tion rule which I have herein found to be unlawful byretroactive application of T.R. W. Bearings, supra, and therefusal to supply all the work rules. All the rest of theRespondent's unlawful conduct took place after the be-ginning of the union campaign. That campaign was notprecipitated by the Respondent's preceding unlawfulconduct, but rather by its refusal to bargain over theTucker employees. The complaints do not allege a refus-al to bargain, however, until after the campaign. Underthese circumstances, I find no causal link between thecampaign expenses and the Respondent's unlawful con-duct.In Heck's, Inc., 215 NLRB 765 (1974), the Board re-stated its policy of granting extraordinary relief of thekind here sought in cases where the defense is "frivo-lous," and of denying it where the issues are "debatable."More recently, the Board with judicial approval has ap-proved another rationale for such relief in cases of sus-tained and serious unfair labor practices and an employ-er's "policy of intransigence whereby court-enforcedorders of the Board have been flouted and contempt de-crees reduced to a mockery." J. P. Stevens & Co., 244NLRB 407, 457-459 (1979), enfd. 668 F.2d 767 (4th Cir.1982).It is true, as I have observed, that the Respondent's re-fusal to give relevant information to the Union constitut-ed a refusal to honor a prior Board order. It is also truethat the Respondent's unlawful conduct has been aggra-vated and pervasive. However, there has been no flout-ing of a court-enforced Board order or a contempt decree,as in the J. P. Stevens cases, and the history of this Re-spondent's unlawful conduct has not been as extendedand persistent. Under these circumstances, and takinginto consideration the absence of any connecting link be-tween the Union's campaign expenses and the Compa-ny's unlawful conduct, I conclude that a grant of ex-traordinary relief would not be in accord with estab-lished Board policy. It is obvious, however, that anotherbroad order is warranted.On these findings of fact and conclusions of law andon the entire record,65I recommend the following6" The Respondent's motion to correct record is hereby granted,except for sec. 49 thereof, which asserts that Ford testified to the "25th"as the date of mailing instead of the transcript record of the "24th."There is no factual basis for this change which, moreover, would not bein the Respondent's favor. Sec. 20 of the Respondent's motion is correct-ed to indicate p. "756" instead of p. "765." With these corrections, theRespondent's motion in relevant part is made a part hereof as "AppendixB." [Deleted from publication.] The General Counsel's opposition to thefirst paragraph of sec. 26 of the Respondent's motion is rejected, sincethe change is consistent with immediately succeeding portions of thetranscript, and with Askham's testimony, which I have discredited, thatMcGaughey's statements to the company officials were not consistentwith the police report.Continued422 OUR WAY, INC.ORDER66The Respondent, Our Way, Inc., Atlanta, Georgia, itsofficers, agents, successors, and assigns, shall1. Cease and desist from(a) Issuing, maintaining, or enforcing written rules pro-hibiting union solicitation, or distribution of union mate-rials, during working time, without affirmatively andclearly specifying the times that employees may lawfullyengage in such activities.(b) Promulgating, maintaining, or enforcing oral rulesprohibiting any solicitation whatsoever, any solicitationon company property, any solicitation in another em-ployee's work area during working hours, or any solici-tation during worktime, without affirmatively and clearlyspecifying the times that employees may lawfully engagein such activities.(c) Telling employees that anyone violating a ruleagainst solicitation which is not affirmatively clarified asindicated above in subparagraphs l(a) and I(b), oranyone engaging in a strike, will be fired.(d) Telling employees that the plant will be shut downbefore the Respondent will let the Union come in.(e) Telling employees that the Union cannot compelthe Respondent to give anything to employees.(f) Telling employees that there will be no union atTucker or at any other of the Respondent's plants.(g) Coercively interrogating employees concerningtheir union activities.(h) Asking employees whether other employees madethem sign union cards, or soliciting false statements thatother employees did so.(i) Discouraging membership in the InternationalBrotherhood of Firemen and Oilers, AFL-CIO, or anyother labor organization, by discharging employees be-cause of their union activities, or by discriminatingagainst them in any other manner with respect to theirhire, tenure, or any terms or condition of employment.0() Refusing to bargain collectively concerning rates ofpay, hours, and other terms and conditions of employ-ment with the aforenamed Union as the exclusive bar-gaining representative of its employees in the followingappropriate unit:All production and maintenance employees, includ-ing truck-drivers and helpers, employed by Re-spondent at its Bernina Street, Krog Street andElizabeth Street, Atlanta, Georgia and Tucker,Georgia locations, but excluding all office clericalemployees, professional employees, guards and su-pervisors as defined in the Act.(k) Unilaterally granting increases in wages or benefitsto its employees without consultation with the afore-named Union. Nothing herein shall be construed as re-The General Counsel's motion to strike the word "queer" on I. I of p.168 of the transcript, and to substitute the word "quitter" in lieu thereofis granted, as such change reflects the actual testimony of the witness. Allother motions are denied.66 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.quiring the Respondent to withdraw any wage or benefitincrease previously granted to employees.(I) Refusing to bargain with the aforenamed Unionconcerning wage or benefit increases given to its em-ployees.(m) Refusing to grant retroactive equivalent raises inwages and benefits to employees at one of its plantswhich it had previously granted to employees at anotherplant.(n) Unilaterally changing employee rules concerningworking conditions without consultation with the afore-named Union.(o) Failing or refusing to give information about em-ployee rules concerning working conditions, or changestherein, to the aforenamed Union.(p) Discharging or otherwise disciplining employeesfor violation of unilaterally changed work rules, or suchrules as to which the Respondent has failed to supply theaforenamed Union with information thereof.(q) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsunder Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act.(a) Publish a written rescission of its rules describedabove in subsections 3(a), (b), and (c) of the section ofthis Decision entitled "Conclusions of Law," and mail acopy of such rescission to each of its employees at his orher last known address.(b) Offer Betty J. Skidmore immediate and full rein-statement to her former position or, if such position nolonger exists, to substantially equivalent position, withoutprejudice to her seniority or other rights and privileges,discharging if necessary any employee hired to replaceher, and make her whole for any loss of earnings shemay have suffered by reason of the Respondent's dis-crimination against her, in the manner described in thesection of this Decision entitled "The Remedy."(c) Notify Larry Grier in writing that he is entitled tothe same seniority and other rights and privileges whichhe would have had absent the Respondent's unlawful dis-charge of him on February 10, 1981, and make himwhole for any loss of earnings he may have suffered be-cause of said unlawful discharge in the manner describedin the section of this Decision entitled "The Remedy."(d) Upon request, recognize and bargain in good faithwith the above-named Union as the exclusive representa-tive of all the employees in the aforesaid appropriateunit, concerning wages, hours, and working rules, includ-ing the rules affecting levels of discipline for absenteeismand tardiness, and other terms and conditions of employ-ment, and, if an understanding is reached, embody suchunderstanding in a written signed agremeent.(e) Upon request, supply the aforenamed Union withinformation concerning work rules affecting employeesin the aforesaid appropriate unit.(f) Immediately grant to each of its employees at itsElizabeth Street, Atlanta, Georgia location an increase inwages and benefits equivalent to the increase which itgranted to its employees at its Tucker, Georgia locationabout November 14, 1980, retroactive to the actual date423 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof such increase, or to an individual employee's date ofemployment, whichever is later, in the manner describedin the section of this Decision entitled "The Remedy."Such immediate increase shall be in addition to the Re-spondent's obligation to bargain concerning same withthe aforenamed Union described above.(g) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(h) Post at its locations in Atlanta and Tucker, Geor-gia, copies of the attached notice marked "AppendixA."87Copies of the notice, on forms provided by theRegional Director for Region 10, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(i) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaints be di-missed insofar as they allege violations of the Act notspecifically found herein.67 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board has found that we violated theNational Labor Relations Act, and has ordered us topost this notice. We intend to carry out its provisions asfollows.The National Lbaor Relations Act gives all em-ployees these rights:To form, join, or help unionsTo bargain as a group through a representative oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT do anything to interfere with theserights.WE WILL NOT discharge or otherwise discriminateagainst employees because of membership in and/or ac-tivities on behalf of International Brotherhood of Fire-men and Oilers, AFL-CIO, or any other labor organiza-tion.WE WILL NOT refuse to recognize and, upon request,bargain with the aforenamed Union as the exclusive rep-resentative of our employees in the following appropriatebargaining unit:All production and maintenance employees, includ-ing truck-drivers and helpers, employed by Re-spondent at our Bernina Street Krog, Street andElizabeth Street, Atlanta, Georgia and Tucker,Georgia locations, but excluding all office clericalemployees, professional employees, guards and su-pervisors as defined in the Act.We realize that we have closed our Bernina and KrogStreet locations, and that there are no employees there,but we repeat the description of the unit given above be-cause it is the certified unit, and includes our Tucker em-ployees, which addition to the certified unit we shallhonor.WE WILL NOT unilaterally grant increases in wages orbenefits to any of our employees in the bargaining unitdescribed above without consulting with the aforenamedUnion. WE WILL NOT, however, withdraw any such in-creases which we have previously granted.WE WILL NOT unilaterally grant increases in wages orbenefits to some of our employees in the unit describedabove and deny them to others.WE WILL NOT unilaterally change employee workrules without consulting with the aforenamed Union.WE WILL NOT refuse to give information concerningemployee work rules to the Union.WE WILL NOT discharge or otherwise discipline em-ployees because of any work rules which we have unilat-erally changed without consulting the Union, or anywork rule changes concerning which we have refused togive the Union information.WE WILL NOT issue rules prohibiting solicitation ordistribution without clearly telling employees when theymay lawfully engage in such activities.WE WILL NOT tell employees that they will be firedfor violating any rules on solicitation and distributionwhich fail to tell them clearly when they may lawfullyengage in such activities, and WE WILL NOT tell employ-ees they will be fired for engaging in a strike.WE WILL NOT tell employees that the plant will beshut down before we will let the aforenamed union comein.WE WILL NOT tell employees that the Union cannotcompel us to give anything to our employees.WE WILL NOT tell employees that there will be "nounion" at our Tucker location, or at any other of our lo-cations.WE WILL NOT coercively interrogate our employeesconcerning their union activities or sympathies.WE WILL NOT ask employees whether other employ-ees made them sign union cards, and WE WILL NOT at-tempt to get employees to sign false statements that other424 OUR WAY, INC.employees made them sign union cards, or to sign anyother false statement.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL publish a rescission of work rule 7 concern-ing solicitation, the rule on "Solicitation/Distribution"printed on page 18 of our "Employee Handbook," andany and all oral rules concerning solicitation or distribu-tion which we have promulgated, and WE WILL mail acopy of such rescission to each of our employees in theunit described above.WE WILL offer Betty J. Skidmore full and immediatereinstatement to her former position or, if any such jobno longer exists, to a substantially equivalent position,without prejudice to her seniority and other rights andprivileges, discharging if necessary any employee hiredto replace her, and WE WILL make her whole for anyloss of earnings she may have suffered because we dis-charged her, by paying her backpay with interest.WE WILL notify Larry Grier in writing that he is enti-tled to the same seniority and other rights and privilegeswhich he would have had if we had not unlawfully dis-charged him on February 10, 1981, and WE WILL makehim whole for any loss of earnings he may have sufferedbecause of his discharge, by paying him backpay with in-terest.WE WILL immediately grant to our Elizabeth Streetemployees an increase in wages and benefits equivalentto the increases which we previously granted to ourTucker employees, retroactively to the date of theTucker increase, or to an employee's beginning date ofemployment, whichever is later, with interest.WE WILL, on request, bargain collectively with theaforenamed Union as the exclusive representative of theemployees in the bargaining unit described above withrespect to rates of pay, hours of employment, and otherterms and conditions of employment, and, if an under-standing is reached, WE WILL embody such understand-ing in a signed written agreement.OUR WAY, INC.425